 
                                                                       Exhibit
10.4
                                                                                 


--------------------------------------------------------------------------------

 
REIMBURSEMENT AGREEMENT
 
Dated as of October 14, 2010
 
Among
 
THE BANKS PARTY HERETO,
 
JPMORGAN CHASE BANK, N.A.,
 
as Administrative Agent,
 
PIVOTAL UTILITY HOLDINGS, INC.,
 
as applicant,
 
and
 
AGL RESOURCES INC.,
 
as guarantor
 
 
 

--------------------------------------------------------------------------------

 
 
J.P. MORGAN SECURITIES LLC,

 
as Lead Arranger
 
 
 
$54,600,000 New Jersey Economic Development Authority Gas Facilities Refunding
Revenue Bonds (Pivotal Utility Holdings, Inc. Project) Series 2007 (AMT)
 


 
 

--------------------------------------------------------------------------------

 


  Table of Contents
Page
       
Article I
Definitions
Section 1.1.
Definitions
2
Section 1.2.
Other Defined Terms
17
     
Article II
Letter of Credit
Section 2.1.
Issuance of Letter of Credit
17
Section 2.2.
Letter of Credit Drawings; Participations
18
Section 2.3.
Reimbursement of Certain Liquidity Drawings Under the Letter of Credit;
Liquidity Advances; Prepayment
18
Section 2.4.
Reimbursement of LC Disbursements Other Than Liquidity Drawings Creating
Liquidity Advances Under the Letter of Credit
21
Section 2.5.
Reimbursement by the Banks; Sharing of Set-off; Payments by Banks and
Administrative Agent
21
Section 2.6.
Fees
22
Section 2.7.
Payments; Etc
23
Section 2.8.
Computation of Interest and Fees
23
Section 2.9.
Payment Due on Non-Business Day to Be Made on Next Business Day
23
Section 2.10.
Rates Applicable After an Event of Default; Late Payments
23
Section 2.11.
Source of Funds
24
Section 2.12.
Extension of Stated Expiration Date
24
Section 2.13.
Amendments upon Extension
24
Section 2.14.
Electronic Transmissions
24
Section 2.15.
Alternate Rate of Interest
25
Section 2.16.
Defaulting Banks
25
Section 2.17.
Replacement of Bank
27
     
Article III
Conditions Precedent
Section 3.1.
Conditions Precedent to Issuance of Letter of Credit
27
Section 3.2.
Conditions Precedent to Liquidity Advances
29
     
Article IV
Representations and Warranties
Section 4.1.
Financial Condition
30
Section 4.2.
No Change
30
Section 4.3.
Existence; Compliance with Law
30
Section 4.4.
Power; Authorization; Enforceable Obligations
31
Section 4.5.
No Legal Bar
31
Section 4.6.
Litigation
31
Section 4.7.
No Default
31
Section 4.8.
Ownership of Property; Liens
32
Section 4.9.
Intellectual Property
32
Section 4.10.
Taxes
32
Section 4.11.
Federal Regulations
32
Section 4.12.
ERISA
32
Section 4.13.
Investment Company Act; Other Regulations
33
Section 4.14.
Subsidiaries
33
Section 4.15.
Use of Extensions of Credit
33
Section 4.16.
Environmental Matters
33
Section 4.17.
Accuracy of Information, etc.
34
Section 4.18.
Solvency
34
Section 4.19.
Status of Obligations
34
Section 4.20.
OFAC
35
Section 4.21.
USA Patriot Act
35
Section 4.22.
Official Statements, Remarketing Memoranda or Others Offering Documents
35
Section 4.23.
Indenture and Supplemental Indentures
35
Section 4.24.
Loan Agreement
35
     
Article V
Affirmative Covenants
Section 5.1.
Financial Statements
36
Section 5.2.
Certificates; Other Information
37
Section 5.3.
Payment of Obligations
37
Section 5.4.
Maintenance of Existence; Compliance
37
Section 5.5.
Maintenance of Property; Insurance
38
Section 5.6.
Inspection of Property; Books and Records; Discussions
38
Section 5.7.
Notices
38
Section 5.8.
Environmental Laws
39
Section 5.9.
Maintenance of Ownership
39
Section 5.10.
Certain Obligations
39
Section 5.11.
Loan Agreement
39
Section 5.12.
CUSIP
39
Section 5.13.
OFAC, PATRIOT Act Compliance
39
     
Article VI
Negative Covenants
Section 6.1.
Financial Condition Covenant
40
Section 6.2.
Liens
40
Section 6.3.
Fundamental Changes
41
Section 6.4.
Disposition of Property
42
Section 6.5.
Restricted Payments
42
Section 6.6.
Amendments to Related Documents
42
Section 6.7.
Investments
42
Section 6.8.
Negative Pledge Clauses
43
Section 6.9.
Clauses Restricting Subsidiary Distributions
43
Section 6.10.
Lines of Business and Hedge Activities
43
Section 6.11.
Designation of Subsidiaries
44
Section 6.12.
Tax Status
44
Section 6.13.
Official Statement, Remarketing Memorandum or Other Offering Document
44
Section 6.14.
Conversion of the Bonds
44
Section 6.15.
Optional Redemption of Bonds
44
Section 6.16.
Purchase of Bonds
45
     
Article VII
Events of Default
Section 7.1.
Events of Default
45
Section 7.2.
Remedies
47
Section 7.3.
Remedies Cumulative
48
Article VIII
The Administrative Agent
Section 8.1.
The Agency
48
Section 8.2.
The Administrative Agent Individually
48
Section 8.3.
Limitation of Liability
48
Section 8.4.
Reliance
49
Section 8.5.
Delegation of Duties
49
Section 8.6.
Successor Administrative Agent
49
Section 8.7.
Non-Reliance on Administrative Agent
50
     
Article IX
Miscellaneous
Section 9.1.
No Deductions; Increased Costs; Break Funding Payments
50
Section 9.2.
Right of Setoff; Other Collateral
52
Section 9.3.
Indemnity; Expenses
52
Section 9.4.
Obligations Absolute
54
Section 9.5.
Liability of the Issuing Bank
55
Section 9.6.
Participants
57
Section 9.7.
Assignment and Assumption.
57
Section 9.8.
Survival of this Agreement
59
Section 9.9.
Modification of this Agreement
59
Section 9.10.
Waiver of Rights by the Banks
60
Section 9.11.
Severability
60
Section 9.12.
Governing Law
60
Section 9.13.
Notices
60
Section 9.14.
Successors and Assigns
62
Section 9.15.
Withholding of Taxes; Gross-Up
62
Section 9.16.
Headings
65
Section 9.17.
Counterparts
66
Section 9.18.
Entire Agreement
66
Section 9.19.
Government Regulations
66
Section 9.20.
Confidentiality
66
Section 9.21.
No Advisory or Fiduciary Responsibility
67
     
Article X
Guaranty of Obligations
Section 10.1.
The Guaranty
67
Section 10.2.
Obligations Unconditional
68
Section 10.3.
Reinstatement
69
Section 10.4.
Certain Additional Waivers
69
Section 10.5.
Remedies
69
Section 10.6.
Guarantee of Payment; Continuing Guarantee
69
           
Schedules
   
4.14
Subsidiaries
 
4.16
Environmental Matters
 
6.2(i)
Existing Liens
 
6.8
Agreements Prohibiting or Limiting Liens
 
9.13
Bank Notice Addresses
       
Exhibits
   
A
Form of Letter of Credit
 
B
Form of Compliance Certificate
 
C
Form of U.S. Tax Certificate
       
Annex
   
I
Pricing Grid
 




 
 
 

--------------------------------------------------------------------------------

 
 



Reimbursement Agreement
 
REIMBURSEMENT AGREEMENT, dated as of October 14, 2010, is among PIVOTAL UTILITY
HOLDINGS, INC., a New Jersey corporation (the “Applicant”), AGL RESOURCES INC.,
a Georgia corporation (the “Guarantor” and together with the Applicant, the
“Credit Parties” and each individually a “Credit Party”), the Banks party hereto
from time to time, and JPMORGAN CHASE BANK, N.A., a national banking association
(“JPMorgan”), as the Issuing Bank and as Administrative Agent.
 
WITNESSETH:
 
Whereas, the New Jersey Economic Development Authority (the “Issuer”) has
previously issued its Facilities Refunding Revenue Bonds (Pivotal Utility
Holdings, Inc. Project) Series 2007 (AMT), in the original aggregate principal
amount of $54,600,000 (the “Bonds”), pursuant to the Indenture for the purpose
of providing funds to finance a portion of the cost of acquisition, construction
and equipping of certain gas facilities and functionally related equipment,
consisting of supply mains, distribution mains, service lines, meters and
miscellaneous equipment all located in the Counties of Middlesex and Union,
State of New Jersey; and
 
Whereas, the proceeds from the sale of the Bonds were loaned to the Applicant
pursuant to a Loan Agreement, dated as of May 1, 2007 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
between the Issuer and the Applicant, pursuant to which the Applicant is
obligated to repay such loan in installments sufficient to pay the debt service
when due on the Bonds; and
 
Whereas, as additional security for the Bonds, the Applicant has requested the
Issuing Bank to issue for the account of the Applicant in favor of the Trustee
its irrevocable transferable direct pay letter of credit in the form of Exhibit
A attached hereto (as amended from time to time, the “Letter of Credit”) in an
Original Stated Amount of $55,318,028; and
 
Whereas, the Second Supplement to Indenture of Trust, dated as of September 1,
2010 (the “Second Supplemental Indenture”), between the Issuer and the Trustee,
will be executed and delivered in connection with the issuance of the Letter of
Credit, which supplement shall form a part of the Indenture and shall (i) remove
the insurance provisions from the Loan Agreement and the Indenture, (ii) arrange
for a letter of credit to secure the Bonds and (iii) provide for the remarketing
of the Bonds to the public; and
 
Whereas, the Issuing Bank has been requested by the Applicant to provide a
liquidity facility in the form of certain liquidity drawings under the Letter of
Credit.  The Issuing Bank has agreed to issue the Letter of Credit and to
provide such liquidity facility in the manner and subject to the terms and
conditions set forth herein.
 
Accordingly, the Applicant, the Guarantor, the Administrative Agent and the
Banks hereby agree as follows:
 
1

--------------------------------------------------------------------------------

 
Article I    
Definitions
 
Section 1.1. Definitions.  As used in this Agreement:
 
“ABR Advance” means a Liquidity Advance that bears interest at a rate determined
by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means an interest rate per annum equal to the sum of (x)
the LIBO Rate and (y) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan, in its capacity as administrative agent
for the Banks hereunder, and any successor administrative agent appointed
(subject to the acceptance of such appointment) pursuant to Section 8.6 of this
Agreement.
 
“Affected Bank” is defined in Section 2.17 hereof.
 
“Affiliate” as to any Person, any other Person that directly or indirectly is in
Control of, is Controlled by, or is under common Control with, such Person.  For
purposes of this definition, “Control” means the possession, direct or indirect,
of the power to direct or to cause the direction of the management and policies
of a Person, whether through the ownership of voting securities, by contract or
otherwise.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall be deemed an “Affiliate” of any Group Member.
 
“Agent’s Counsel” is defined in Section 3.1(a) hereof.
 
“Agreement” means this Reimbursement Agreement, as amended, restated,
supplemented or otherwise modified from time to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the LIBO Rate, as applicable.
 
“Applicable Margin” means a percentage, determined in accordance with the
Pricing Grid contained in Annex I hereto, in relation to either an ABR Advance
or a Eurodollar Advance, as applicable.
 
“Applicable Percentage” means, at any time, with respect to any Bank, a
percentage equal to a fraction the numerator of which is such Bank’s Commitment
and the denominator of which is the face amount of the Letter of Credit at such
time.
 
“Applicant” shall have the meaning set forth in the preamble hereto.
 
“Approved Fund” is defined in Section 9.7(b) hereof.
 
2

--------------------------------------------------------------------------------

“Assets” means with respect to any Person, all or any part of its business,
property and assets wherever situated.
 
“Assignment and Assumption” means an assignment and assumption entered into by
an assigning Bank and an assignee (with the consent of any party whose consent
is required by Section 9.7), and accepted by the Administrative Agent, in a form
approved by the Administrative Agent.
 
“Available Amount” shall have the meaning set forth in the Letter of Credit.
 
“Bank Bonds” means any Bonds purchased with moneys received under the Letter of
Credit in connection with a Liquidity Drawing and held by the Tender Agent, or
its agent, in each case, for the account of the Issuing Bank.
 
“Banks” means the financial institutions listed on the signature pages hereof,
in each case together with their respective successors and assigns.  Unless the
context otherwise requires, the term “Banks” includes the Issuing Bank.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Bond Documents” means the Bonds, the Indenture, the Loan Agreement, the
Remarketing Agreement, the Remarketing Circular, and all amendments and
supplements thereto.
 
“Bond Fiduciary” means each of the Trustee, the Remarketing Agent, the Tender
Agent, the Paying Agent, and Bond Registrar.
 
“Bonds” shall have the meaning set forth in the recitals hereto.
 
“BSA” is defined in Section 9.19(a) hereof.
 
“Business Day” means a day of the year, other than (i) a Saturday, Sunday or
legal holiday, or a day on which banking institutions in New York, New York and
in any of the cities in which the Principal Offices of the Bank, the Applicant,
the Securities Depository, or any Bond Fiduciary are located are required or
authorized by law or executive order to be closed or (ii) a day on which the New
York Stock Exchange is closed.
 
“Cap Interest Rate” shall have the meaning set forth in the Letter of Credit.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation (including,
but not limited to, mandatorily convertible securities, trust preferred
securities, hybrid equity securities and preferred stock), any and all
equivalent ownership interests in a partnership, limited liability company or
other Person (other than a corporation), and any and all warrants, rights or
options to purchase any of the foregoing.
 
“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Bank or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Bank or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A2 by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby Letter of Credit issued by any
Bank or any commercial bank satisfying the requirements of clause (b) of this
definition; or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.
 
3

--------------------------------------------------------------------------------

 
“Change in Law” is defined in Section 9.1(b) hereof.
 
“Closing Date” means October 14, 2010, or any other Business Day agreed to by
the Bank and the Applicant on which the Letter of Credit is issued.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Bank, the commitment of such Bank to
acquire participations in the Letter of Credit, expressed as an amount set forth
on such Bank’s signature page hereto or in an Assignment and Assumption, as such
commitment may be reduced or increased from time to time in accordance with the
terms hereof.  The initial aggregate amount of the Banks’ Commitment equals the
Original Stated Amount.
 
“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Applicant and/or the Guarantor within the
meaning of Section 4001 of ERISA or is part of a group that includes the
Applicant and/or the Guarantor and that is treated as a single employer under
Section 414 of the Code.
 
“Compliance Certificate” means a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.
 
“Consolidated Net Worth” means, as of any date, the shareholders’ equity or net
worth of the Guarantor and the other Group Members (including, but not limited
to, the value of all Capital Stock, noncontrolling interests, accumulated other
comprehensive income or loss component of shareholders’ equity (“AOCI”) and
other equity accounts; but excluding AOCI items recorded in accordance with GAAP
and related to any non-cash pension, other post-retirement benefits liability
adjustments and accounting adjustments for hedges designated as cash flow
hedges, which have not yet settled and for which the Guarantor and other Group
Members have not funded required margin account cash collateral amounts), on a
consolidated basis, as determined in accordance with GAAP except as otherwise
noted above.
 
4
 
 
“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Guarantor and the other Group Members at such date
(excluding Indebtedness of the type described in clause (k) of the definition of
the term Indebtedness), determined on a consolidated basis in accordance with
GAAP.
 
“Continuing Directors” means the directors of the Guarantor on the Closing Date
and each other director, if, in each case, such other director’s nomination for
election to the board of directors of the Guarantor is recommended by at least a
majority of the then Continuing Directors.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Costs” is defined in Section 9.3 hereof.
 
“Credit Documents” means this Agreement, the Letter of Credit, each Fee Letter
and each Drawing Document.
 
“Credit Parties” and “Credit Party” shall have the meanings set forth in the
preamble hereto.
 
“Date of Issuance” means the date of issuance and delivery of the Letter of
Credit by the Issuing Bank.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulting Bank” means, subject to the last sentence of Section 2.16, any Bank
that, as reasonably determined by the Administrative Agent (with notice to the
Applicant of such determination), (a) has failed to perform any of its funding
obligations hereunder, including in respect of its participation in any LC
Disbursement, within two Business Days of the date required to be funded by it
hereunder, (b) has notified the Applicant or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
generally under other agreements in which it commits to extend credit, (c) has
failed, within two Business Days after written request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations hereunder; provided, that any such Bank
shall cease to be a Defaulting Bank under this clause (c) upon receipt of such
confirmation by the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a Bank
shall not be a Defaulting Bank solely by virtue of the ownership or acquisition
of any equity interest in such a Bank or any direct or indirect parent company
thereof by a Governmental Authority.
 
5

--------------------------------------------------------------------------------

 
 
“Defaulting Bank Collateral Account” is defined in Section 2.16(c) hereof.
 
“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof.  The
terms “Dispose” and “Disposed of” shall have correlative meanings.
 
“Drawing Document” is defined in Section 9.4 hereof.
 
“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“Eurodollar Advance” means a Liquidity Advance that bears interest at a rate
determined by reference to the Adjusted LIBO Rate (other than pursuant to clause
(c) of the definition of Alternate Base Rate).
 
“Event of Default” means any of the events specified in Section 7.1, provided
that any requirement for the giving of notice, the lapse of time, or both,
expressly provided for therein has been satisfied.
 
“Exchange Act” is defined in Section 7.1(k) hereof.
 
“Excluded Taxes” means, with respect to any payment made by the Applicant under
this Agreement or any Related Document, any of the following Taxes imposed on or
with respect to a Recipient:
 
(a)           Other Connection Taxes;
 
(b)           Taxes attributable to such Recipient’s failure to comply with
Section 9.15(f); and
 
 
(c)
U.S. Federal withholding Taxes resulting from any law in effect (including
FATCA) on the date on which (i) such Recipient acquires its applicable ownership
interest in an LC Disbursement or (ii) such Recipient changes its lending
office, except in each case to the extent that, pursuant to Section 9.15,
amounts with respect to such Taxes were payable either to such Recipient’s
assignor immediately before such Recipient became a Recipient with respect to
its applicable ownership interest in the LC Disbursement or to such Recipient
immediately before it changed its lending office).

 
 
 
6

--------------------------------------------------------------------------------

 
“Extensions of Credit” means each of the issuance, amendment, renewal or
extension of the Letter of Credit, an LC Disbursement or a Liquidity Advance.
 
“FATCA” means Sections 1471 through 1474 of the Code, as amended from time to
time.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Fee Letter” means those certain letter agreements among the Applicant, the
Issuing Bank and the Administrative Agent, as the same may be amended or
modified and in effect from time to time, providing for certain fees payable by
the Applicant in connection with this Agreement.
 
“GAAP” means those accounting principles, standards and practices generally
accepted in the United States as in effect from time to time.
 
“Good Faith” is defined in Section 9.5(c) hereof.
 
“Governmental Approval” means any authorizations, consents, approvals, licenses,
rulings, permits, certifications, exemptions, filings or registrations by or
with any Governmental Authority.
 
“Governmental Authority” means any nation or government and any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).
 
“Group Members” means the collective reference to the Guarantor, the Applicant
and their respective Restricted Subsidiaries.
 
“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Guarantor in good faith.
 
7

--------------------------------------------------------------------------------

 
 
“Guarantor” shall have the meaning set forth in the preamble hereto.
 
“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements dealing with interest rates or currency exchange rates or
the exchange of nominal interest obligations, either generally or under specific
contingencies, and all commodity price protection agreements, or any other
hedging arrangements.
 
“Hybrid Securities” means any trust preferred securities, or deferrable interest
subordinated debt with a maturity of at least 20 years, which provides for the
optional or mandatory deferral of interest or distributions, issued by the
Guarantor or AGL Capital Corporation, or any business trusts, limited liability
companies, limited partnerships or similar entities (i) substantially all of the
common equity, general partner or similar interests of which are owned (either
directly or indirectly through one or more wholly owned Subsidiaries) at all
times by the Guarantor or AGL Capital Corporation or any Subsidiaries, (ii) that
have been formed for the purpose of issuing such securities or deferrable
interest subordinated debt, and (iii) substantially all the assets of which
consist of (A) subordinated debt of the Guarantor or AGL Capital Corporation or
any Subsidiary, and (B) payments made from time to time on the subordinated
debt.
 
“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business that are not
more than 90 days past due unless being contested in good faith and for which
any reserves required by GAAP have been provided), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments, (d)
all indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all capital lease (within the meaning of GAAP) obligations of such Person, (f)
all Securitization Facility Attributed Debt, (g) all obligations of such Person,
contingent or otherwise, as an account party or applicant under or in respect of
acceptances, Letter of Credit, surety bonds or similar arrangements, (h) the
liquidation value of all mandatorily redeemable preferred Capital Stock of such
Person, (i) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (h) above, (j) all obligations of
the kind referred to in clauses (a) through (i) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, (k) all obligations of such Person in
respect of Hedge Agreements and (l) without duplication of any of the foregoing
categories, all Off-Balance Sheet Liabilities.  The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor under applicable law, contract or otherwise, as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.  Notwithstanding the foregoing, obligations of any Person
with respect to Park and Loan Transactions shall not be considered Indebtedness.
 
 
8

--------------------------------------------------------------------------------

 
“Indemnified Person” is defined in Section 9.3 hereof.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Applicant under this Agreement and any
Related Document and (b) Other Taxes.
 
“Indenture” means the Indenture of Trust, dated as of May 1, 2007, between the
Issuer and the Trustee, relating to the Bonds, as supplemented by the First
Supplement to Indenture of Trust, dated as of June 1, 2008 (the “First
Supplemental Indenture”), as further supplemented by the Second Supplemental
Indenture (together with the First Supplemental Indenture, the “Supplemental
Indentures”), and as amended and further supplemented in accordance with the
terms hereof and thereof.
 
“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.
 
“Instruction” is defined in Section 9.3 hereof.
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
 
“Interest Election Request” means a request by the Applicant to convert an ABR
Advance into a Eurodollar Advance or continue a Eurodollar Advance in accordance
with Section 2.3(d).
 
“Interest Payment Date” means (a) with respect to any ABR Advance, the last
Business Day of each calendar quarter and the Termination Date and (b) with
respect to any Eurodollar Advance, the last day of the Interest Period
applicable to such Eurodollar Advance and, in the case of a Eurodollar Advance
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at intervals of three months’
duration after the first day of such Interest Period, and the Termination Date.
 
 
9

--------------------------------------------------------------------------------

 
 
“Interest Period” means with respect to any Eurodollar Advance, the period
commencing on the date of such Eurodollar Advance and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Applicant may elect; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period.  For purposes hereof, the date of a Eurodollar
Advance shall be the effective date of the most recent conversion or
continuation of such Eurodollar Advance.
 
“Investments” is defined in Section 6.7 hereof.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means International Standby Practices 1998 (International Chamber of
Commerce Publication No. 590).
 
“Issuer” shall have the meaning set forth in the recitals hereto.
 
“Issuing Bank” means JPMorgan, in its capacity as the issuer of the Letter of
Credit, and its successors in such capacity.
 
“JPMorgan” shall have the meaning set forth in the preamble hereto.
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to the
Letter of Credit.
 
“LC Fee Margin” means, for any day, a rate per annum calculated in accordance
with the Pricing Grid attached hereto as Annex I.
 
“LC Obligations” means, at any time, an amount equal to the sum of (a) the then
undrawn and unexpired amount of the Letter of Credit and (b) the aggregate
amount of drawings under the Letter of Credit that has not then been reimbursed
by the Applicant or the Guarantor pursuant to Section 2.4.
 
“Lead Arranger” means J.P. Morgan Securities LLC, in its capacity as Lead
Arranger.
 
“Letter of Credit” shall have the meaning set forth in the recitals hereto.
 
“LIBO Rate” means, as of any date of determination, the rate appearing on
Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in dollars in the
London interbank market) at approximately 11:00 a.m., London time, on such date
of determination, as the rate for deposits in dollars with a one-month
maturity.  In the event that such rate is not available at such time for any
reason, then the “LIBO Rate” shall be the rate at which deposits in dollars in
an amount equal to $5,000,000 and for a one-month maturity are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
on such date of determination.
 
10

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, pledge, lien, hypothecation, security interest or
other charge, encumbrance, or other arrangement in the nature of a security
interest in property to secure the payment or performance of Indebtedness or
other obligations of any Person; provided, however, the term “Lien” shall not
mean any easements, rights-of-way, zoning restrictions, leases, sub-leases,
licenses, sublicenses, other restrictions on the use of property, defects in
title to property or other similar encumbrances.
 
“Liquidity Advance” is defined in Section 2.3(a) hereof.
 
“Liquidity Drawing” means an LC Disbursement resulting from the presentation of
a certificate in the form of Annex E to the Letter of Credit.
 
“Loan Agreement” shall have the meaning set forth in the recitals hereto.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
property, operations or financial condition of the Guarantor and its
Subsidiaries taken as a whole, (b) the validity or enforceability of this
Agreement or any of the other Credit Documents or the rights or remedies of the
Administrative Agent, the Issuing Bank or the Banks hereunder or thereunder, or
(c) the ability of either of the Credit Parties to perform payment or other
material obligations on its part under the Credit Documents or the Bond
Documents.
 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes, defined or regulated as such in or under
any Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
 
“Non-U.S. Bank” means a Bank that is not a U.S. Person.
 
“Notice of Extension” is defined in Section 2.12.
 
“Obligations” means the collective reference to (i) all Reimbursement
Obligations (including interest accruing at the then applicable rate provided in
this Agreement after the maturity of the Reimbursement Obligations and after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Applicant or the Guarantor,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding), and (ii) all expense reimbursement and indemnity payments, and
all other obligations and liabilities of the Applicant and the Guarantor to the
Administrative Agent, the Issuing Bank, or any Bank, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred pursuant to this Agreement, any other Credit Document, or any other
document made, delivered or given in connection herewith or therewith (including
all fees, charges and disbursements of counsel to the Administrative Agent, the
Issuing Bank, or to any Bank that are required to be paid pursuant hereto).
 
11

--------------------------------------------------------------------------------

 
 
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
 
“Off-Balance Sheet Liabilities” means, as to any Person, (i) any due and owing
repurchase obligation or liability of such Person with respect to notes or
accounts receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any liability of such Person under any
so-called “synthetic” lease transaction and (iv) any obligation under any other
transaction which is the functional equivalent of, or takes the place of, a
borrowing but which does not constitute a liability on the balance sheet of such
Person.
 
“Original Stated Amount” is defined in Section 2.1 hereof.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, this Agreement
and any Related Document).
 
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any Related
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment or participation.
 
“Park and Loan Transactions” means any tariff transaction offered by pipelines
or other storage facilities, where the pipelines or other storage facilities
allow the customers to park gas on or borrow gas from the pipelines or other
storage facilities in one period and reclaim gas from or repay gas to the
pipelines or other storage facilities in a subsequent period.
 
“Participant” has the meaning assigned to such term in Section 9.6.
 
“PATRIOT Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act
of 2001, Title III of Pub. L. 107-56, as amended).
 
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
12

--------------------------------------------------------------------------------

 
 
“Person” means an individual, company, corporation, firm, partnership, joint
venture, undertaking, association, organization, trust, state or agency of a
state (in each case whether or not having a separate legal personality).
 
“Plan” means, at a particular time, any employee benefit plan that is covered by
ERISA and in respect of which the Applicant or the Guarantor or any Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
 
“Pledged Bonds” means the Bank Bonds.
 
“Pricing Grid” means the pricing grid set forth on Annex I hereto.
 
“Prime Rate” means for any day the greater of:
 
(i) the rate of interest announced by JPMorgan from time to time as its prime
commercial rate for U.S. dollar loans, or equivalent, as in effect on such day,
with any change in the Prime Rate resulting from a change in said prime
commercial rate to be effective as of the date of the relevant change in said
prime commercial rate; or
 
(ii the sum of (x) the rate determined by JPMorgan to be the average (rounded
upwards, if necessary, to the next higher 1/100 of 1%) of the rates per annum
quoted to JPMorgan at approximately 10:00 a.m. (New York time) (or as soon
thereafter as is practicable) on such day (or, if such day is not a Business
Day, on the immediately preceding Business Day) by two or more Federal funds
brokers selected by JPMorgan for the sale to JPMorgan at face value of Federal
funds in an amount equal or comparable to the principal amount owed to JPMorgan
for which such rate is being determined, plus (y) 1/2 of 1% (0.50%).
 
“Principal Office” means (a) in the case of the Trustee, the principal corporate
trust office of the Trustee at which at any particular time its corporate trust
business shall be administered; (b) in the case of the Remarketing Agent, the
office thereof designated in writing to the Trustee, the Bank and the Applicant,
(c) in the case of any Bond Fiduciary other than the Trustee or the Remarketing
Agent, the office thereof designated in writing to the Trustee and the Bank, and
(d) in the case of the Bank, its office at which LC Disbursements are to be
made.
 
“Properties” is defined in Section 4.16(a) hereof.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Bank
(and, in the case of a Bank that is classified as a partnership for U.S. Federal
tax purposes, a Person treated as the beneficial owner thereof for U.S. Federal
tax purposes) and (c) the Issuing Bank.
 
“Register” is defined in Section 9.7 hereof.
 
“Regulation U” means Regulation U of the Board, as the same may be in effect
from time to time, and any successor regulations.
 
“Reimbursement Obligations” means, collectively, all reimbursement payments
required to be made by the Applicant pursuant to Section 2.4, and any other
amounts paid by the Issuing Bank under the Letter of Credit, all fees payable
with respect to the Letter of Credit, and all interest payable in respect of
such reimbursement payments pursuant to the terms of this Agreement and the
other Credit Documents.
 
13

--------------------------------------------------------------------------------

 
 
“Related Documents” means the Letter of Credit, the Bond Documents and any other
agreement or instrument relating thereto.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Remarketing” means the remarketing of the Bonds as described in the Remarketing
Circular.
 
“Remarketing Agent” means a remarketing agent appointed pursuant to Article VII
of the Indenture and the Remarketing Agreement, together with its successors and
assigns pursuant thereto.
 
“Remarketing Agreement” means the Remarketing Agreement dated as of October 14,
2010, between the Remarketing Agent and the Applicant, as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof, and any successor agreement thereto entered into by
the Applicant and a successor Remarketing Agent.
 
“Remarketing Circular” means the Remarketing Circular dated October 14, 2010,
relating to the Bonds, and any amendment or supplement thereto.
 
“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under Sections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
§ 4043.
 
“Required Banks” means, at any time, Banks having Commitments representing more
than 50% of the aggregate Commitments of all Banks at such time.
 
“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation or organization, by-laws, partnership agreement, limited liability
company agreement, operating agreement, management agreement, or other
organizational or governing documents of such Person, and any constitution,
decree, judgment, legislation, order, ordinance, regulation, rule, statute or
treaty, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or controller of the Guarantor or the Applicant, as
the case may be, but in any event, with respect to financial matters, the chief
executive officer, chief financial officer or treasurer of the Guarantor.
 
“Restricted Payment” is defined in Section 6.5 hereof.
 
14

--------------------------------------------------------------------------------

 
 
“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.
 
“Revolving Credit Agreement” means the Credit Agreement dated as of September
15, 2010, by and among the Guarantor, AGL Capital Corporation, the lenders
parties thereto, and Wells Fargo Bank, National Association, as administrative
agent, as the same may have been, or may hereafter be, amended, restated,
supplemented or otherwise modified and in effect.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.
 
“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/-offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
“SEC” means the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.
 
“Securities Depository” means The Depository Trust Company or any successor
thereto.
 
“Securitization Facility Attributed Debt” means, at any time, the aggregate net
outstanding amount theretofore paid to any of the Group Members (without
duplication) in respect of securitization assets (whether accounts receivable,
general intangibles, instruments, documents, chattel paper or other similar
assets) sold or transferred in connection with any securitization financing
program established by any of the Group Members in respect of such
securitization assets (it being the intent of the parties that such
Securitization Facility Attributed Debt at any time outstanding approximate as
closely as possible the principal amount of Indebtedness that would be
outstanding at such time under such financing program if the same were
structured as a secured lending arrangement rather than a sale or securitization
arrangement).
 
“Senior Debt Ratings” is defined in Annex I hereto.
 
“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
that is not a Multiemployer Plan.
 
“Solvent” means, when used with respect to any Person, that as of any date of
determination, (a) the sum of the value of the assets of such Person (based on
either fair value or present fair saleable value, as applicable) will, as of
such date, exceed the sum of the liabilities of such Person as of such date, (b)
such Person will be able to pay its debts as they mature and (c) such Person has
sufficient capital to conduct its business.  For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal
equitable, secured or unsecured or (y) right to an equitable remedy for breach
of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured or unmatured, disputed, undisputed, secured or unsecured.
 
15

--------------------------------------------------------------------------------

 
 
“Standard Letter of Credit Practice” means, for the Issuing Bank, any domestic
or foreign law or letter of credit practices applicable in the city in which the
Issuing Bank issued the Letter of Credit.  Such practices shall be (i) of banks
that regularly issue letters of credit in the particular city and (ii) required
or permitted under the ISP.
 
“Stated Expiration Date” shall have the meaning set forth in the Letter of
Credit.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Liquidity Advances (to the extent
bearing interest at the Alternate Base Rate pursuant to clause (c) of the
definition thereof) shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Bank under
such Regulation D or any comparable regulation.  The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
 
“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.  Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of either or both of the Applicant and the
Guarantor.
 
“Supported Rate” means the Daily Rate or the Weekly Rate.
 
“Tax” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Termination Date” shall have the meaning set forth in the Letter of Credit.
 
“Total Capitalization” means, at any date, the sum of Consolidated Net Worth and
Consolidated Total Debt of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Trustee” means The Bank of New York Mellon, as trustee under the Indenture, and
any successor trustee thereunder.
 
 
16

--------------------------------------------------------------------------------

 
“Unsupported Rate” means any rate of interest applicable to the Bonds other than
a Supported Rate.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Certificate” has the meaning assigned to such term in Section
9.15(f)(i)(4)(y).
 
“Unrestricted Subsidiary” means any Subsidiary which (i) is designated as an
Unrestricted Subsidiary in accordance with Section 6.11, and (ii) has not
incurred any Indebtedness that is guaranteed or otherwise supported by the
credit of the Guarantor, the Applicant or any other of their respective
Restricted Subsidiaries (but excluding any such guarantee or other credit
support arrangement pursuant to which the liability of such guarantor or credit
support provider is limited to loan amounts advanced by another Person against
inventory claimed (by rights or claims of offset, ownership or similar claim) by
such guarantor or credit support provider, and such guarantor or credit support
provider is entitled to receive a pro rata interest in such inventory
corresponding to the amounts paid in respect of such inventory).
 
“Withholding Agent” means the Applicant or the Administrative Agent.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Any capitalized terms used herein which are
not specifically defined herein shall have the same meanings herein as in the
Indenture.  All references in this Agreement to times of day shall be references
to New York City time unless otherwise expressly provided herein.  Any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws).  Unless
otherwise inconsistent with the terms of this Agreement, all accounting terms
shall be interpreted and all accounting determinations hereunder shall be made
in accordance with GAAP.
 
 
    Section 1.2. Other Defined Terms.  The following capitalized terms used in
this Agreement have the meanings given such terms in the Indenture as of the
date of this Agreement and are incorporated herein by reference:
 
Bond Registrar
Daily Rate
Paying Agent
Tender Agent
Weekly Rate
Article II    
Letter of Credit
 
Section 2.1. Issuance of Letter of Credit.  Upon the terms, subject to the
conditions and relying upon the representations and warranties set forth in this
Agreement or incorporated herein by reference, the Issuing Bank agrees to issue
the Letter of Credit.  The Letter of Credit shall be in the original stated
amount of U.S. $55,318,028 (the “Original Stated Amount”), which is the sum of
(i) the principal amount of Bonds outstanding on the Closing Date, plus
(ii) interest thereon at the Cap Interest Rate for a period of forty (40) days.
 
17

--------------------------------------------------------------------------------

 
 
Section 2.2. Letter of Credit Drawings; Participations
 
 
(a) The Trustee is authorized to make drawings under the Letter of Credit in
accordance with the terms thereof.  The Applicant hereby directs the Issuing
Bank to make payments under the Letter of Credit in the manner therein
provided.  The Applicant hereby irrevocably approves reductions and
reinstatements of the Available Amount as provided in the Letter of Credit.
 
(b) By the issuance of the Letter of Credit and without any further action on
the part of the Issuing Bank or the Banks, the Issuing Bank hereby grants to
each Bank, and each Bank hereby acquires from the Issuing Bank, a participation
in the Letter of Credit equal to such Bank’s Applicable Percentage of the
aggregate amount available to be drawn under the Letter of Credit.  In
consideration and in furtherance of the foregoing, each Bank hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Bank’s Applicable Percentage of (x) each Liquidity
Drawing constituting a Liquidity Advance, (y) each LC Disbursement made by the
Issuing Bank and not reimbursed by the Applicant on the date due as provided in
Sections 2.3 or 2.4 and (z) any reimbursement payment required to be refunded to
the Applicant for any reason.  Each Bank acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
the Letter of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
the Letter of Credit or the occurrence and continuance of an Event of Default,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.
 
Section 2.3. Reimbursement of Certain Liquidity Drawings Under the Letter of
Credit; Liquidity Advances; Prepayment
 
(a) If the conditions precedent contained in Section 3.2 hereof are satisfied at
the time of payment by the Issuing Bank of a Liquidity Drawing, such Liquidity
Drawing made under the Letter of Credit shall constitute an advance (“Liquidity
Advance”) to the Applicant.  The Applicant promises to pay to the Administrative
Agent for the account of the Issuing Bank and, to the extent a Bank made a
payment pursuant to Section 2.5 hereof to reimburse the Issuing Bank, such Bank,
the portion of each Liquidity Advance representing the interest component of the
purchase price of the Bonds and the corresponding Bank Bonds prior to or
immediately upon making by the Issuing Bank of each LC Disbursement in respect
thereof at the times set forth in the Letter of Credit on the date of each such
LC Disbursement.  The Applicant promises to pay to the Administrative Agent for
the account of the Issuing Bank and, to the extent a Bank made a payment
pursuant to Section 2.5 hereof to reimburse the Issuing Bank, such Bank, the
portion of each Liquidity Advance representing the principal component of the
purchase price of the Bonds and the corresponding Bank Bonds on the earliest of
(i) the date on which any Bank Bonds are redeemed or cancelled pursuant to the
Indenture, (ii) the date on which any Bank Bonds are remarketed pursuant to the
Indenture, (iii) the date on which the Letter of Credit is replaced by a
substitute letter of credit pursuant to the terms of the Indenture and the Loan
Agreement, and (iv) the Termination Date.
 
18

--------------------------------------------------------------------------------

 
 
(b) Each Liquidity Advance shall bear interest in accordance with and at a rate
per annum as provided in clause (c) below.  Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Bank pursuant to Section 2.5
hereof to reimburse the Issuing Bank shall be for the account of such Bank to
the extent of such payment.
 
(c) The Applicant promises to pay to the Administrative Agent for the account of
the Issuing Bank on each Interest Payment Date in arrears, interest on the
unpaid principal amount of each Liquidity Advance and the corresponding Bank
Bonds (subject to the provisions of the Indenture), from the date such Liquidity
Advance is made until it is paid in full as provided herein, at a rate per annum
equal to the sum of (w) the Applicable Margin for ABR Advances and (x) the
Alternate Base Rate, or, if the Applicant so elects in accordance with paragraph
(d) of this Section, the sum of (y) the LIBO Rate, payable in arrears on the
Interest Payment Dates, subject to Section 2.9 hereof and (z) the Applicable
Margin for Eurodollar Advances; provided that interest accrued on and after the
date of payment by any Bank pursuant to Section 2.5 hereof to reimburse the
Issuing Bank shall be for the account of such Bank to the extent of such
payment.  Any Liquidity Advance and the corresponding Bank Bonds (subject to the
provisions of the Indenture) not paid when due shall bear interest at the rate
per annum specified in Section 2.10 hereof, as and to the extent applicable.
 
(d) Each Liquidity Advance initially shall be an ABR Advance.  Thereafter, the
Applicant may, subject to Sections 2.10 and 2.15 hereof, elect to convert such
Liquidity Advance into a Eurodollar Advance.  To request a conversion of an ABR
Advance into a Eurodollar Advance, the Applicant shall notify the Administrative
Agent of such request by telecopy not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed conversion.  Each such
Interest Election Request shall be irrevocable and shall be in a form approved
by the Administrative Agent and signed by the Applicant.  Each such Interest
Election Request shall specify the following information:
 
(i) the date of such conversion, which shall be a Business Day; and
 
(ii) the initial Interest Period to be applicable thereto, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
Thereafter, the Applicant may elect to convert such Eurodollar Advance into an
ABR Advance or, subject to Sections 2.10 and 2.15 hereof, continue such
Eurodollar Advance and may elect Interest Periods therefor, all as provided in
this Section 2.3(d).  To make such an election, the Applicant shall notify the
Administrative Agent of such election by telecopy by the time specified in this
Section 2.3(d) above.  Each such Interest Election Request shall be irrevocable
and shall be in a form approved by the Administrative Agent and signed by the
Applicant.  Each written Interest Election Request shall specify the following
information:
 
(i) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(ii) whether the resulting Liquidity Advance is to be an ABR Advance or a
Eurodollar Advance; and
 
(iii) if the resulting Liquidity Advance is a Eurodollar Advance, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
 
 
19

--------------------------------------------------------------------------------

 
If no Interest Period is specified in any Interest Election Request, then the
Applicant shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of an Interest Election Request in
accordance with this Section 2.3(d), the Administrative Agent shall advise each
Bank of the details thereof.  Notwithstanding any other provision of this
Agreement, the Applicant shall not be entitled to request any Interest Period
that would end after the Termination Date.  If the Applicant fails to deliver a
timely Interest Election Request with respect to a Eurodollar Advance prior to
the end of the Interest Period applicable thereto, then, unless such Liquidity
Advance is repaid as provided herein, at the end of such Interest Period such
Liquidity Advance shall be converted to an ABR Advance.
 
(e) Any Liquidity Advance and the corresponding Bank Bonds created pursuant to
paragraph (a) above may be prepaid in whole or in part at any time on any
Business Day, subject to prior notice in accordance with the provisions of this
Section 2.3(e), without premium or penalty; provided that the Applicant shall be
obligated to pay (i) the accrued interest payable pursuant to Section 2.3 in
accordance with Section 2.8 and (ii) the break funding payments pursuant to
Section 9.1(c), if any.  Upon any such prepayment, the Bank Bonds so prepaid
shall cease to be Bank Bonds and the Applicant will so notify the Trustee.  Upon
the resale of Bank Bonds acquired with the proceeds of one or more Liquidity
Drawings, the Applicant shall prepay or cause the Trustee on behalf of the
Applicant to prepay the then outstanding Liquidity Advances resulting from such
Liquidity Drawings (in the order in which they were made) by paying to the
Administrative Agent or to the Issuing Bank an amount equal to the sum of (i)
the portion of the purchase price corresponding to the aggregate principal
amount of the Bank Bonds being resold or to be resold plus (ii) the portion of
the purchase price corresponding to the aggregate amount of accrued and unpaid
interest on such Bank Bonds which was paid by such Liquidity Drawings and
accrued interest thereon.  Such payments shall be applied in reimbursement of
such Liquidity Drawings (as prepayment of Liquidity Advances resulting from such
Liquidity Drawings in the manner described above), and the Applicant irrevocably
authorizes the Issuing Bank to reinstate the Letter of Credit in accordance
therewith.  The Applicant shall notify the Administrative Agent of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Advance, not
later than 11:00 a.m., New York City time, three (3) Business Days before the
date of prepayment, (ii) in the case of prepayment of an ABR Advance,  not later
than 11:00 a.m., New York City time, on the date of prepayment; provided,
however that in the case of a prepayment of Liquidity Advances from proceeds of
resale of the related Bank Bonds, the Applicant or its designee shall deliver
notice to the Administrative Agent, not later than 12:30 p.m. (New York City
time) on the date of such proposed prepayment, which notice may be given by
telephone (promptly verified in writing).  Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of the Liquidity
Advance or portion thereof to be prepaid.
 
          (f) Upon the Administrative Agent’s receipt of any payment or
prepayment of any Liquidity Advance, the amount of such Liquidity Advance shall
be reduced by the amount of such payment or prepayment.
 
 
20

--------------------------------------------------------------------------------

 
 
    Section 2.4. Reimbursement of LC Disbursements Other Than Liquidity Drawings
Creating Liquidity Advances Under the Letter of Credit.  The Applicant agrees to
reimburse the Issuing Bank by making a payment to the Administrative Agent for
the account of the Issuing Bank for the full amount of any LC Disbursement that
does not constitute a Liquidity Advance pursuant to Section 2.3(a) prior to or
immediately upon making by the Issuing Bank of each such LC Disbursement at the
times set forth in the Letter of Credit on the date of each such LC
Disbursement; provided that any moneys received from the Applicant in connection
with any LC Disbursement shall be applied solely for the purpose of
reimbursement of the related LC Disbursement.  If the Applicant does not
reimburse such LC Disbursement in full on the date such LC Disbursement is made
by the times provided for herein and such LC Disbursement does not constitute a
Liquidity Advance pursuant to Section 2.3(a), the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Applicant reimburses such LC
Disbursement, at the Alternate Base Rate plus the rate per annum specified in
Section 2.10 hereof.  Interest accrued pursuant to this paragraph shall be for
the account of the Issuing Bank, except that interest accrued on and after the
date of payment by any Bank pursuant to Section 2.5 to reimburse the Issuing
Bank shall be for the account of such Bank to the extent of such payment.
 
       Section 2.5. Reimbursement by the Banks; Sharing of Set-off; Payments by
Banks and Administrative Agent.
 
(a) If a Liquidity Drawing shall constitute a Liquidity Advance or if the
Applicant fails to make payments due and payable pursuant to Sections 2.3 or 2.4
when due, the Administrative Agent shall immediately notify each Bank of the
applicable LC Disbursement, the amount of such Liquidity Advance and/or the
payment then due from the Applicant in respect thereof and such Bank’s
Applicable Percentage thereof.  Following receipt of such notice, each Bank
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Applicant by no later than 3:00 p.m. on the same day, if such
notice has been received by such Bank prior to 1:00 p.m., and by no later than
10:00 a.m. on the following Business Day, if such notice has been received by
such Bank after 1:00 p.m., by wire transfer of immediately available funds to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Banks, and the Administrative Agent shall promptly pay
to the Issuing Bank the amounts so received by it from the Banks.  Promptly
following receipt by the Administrative Agent of any payment from the Applicant
pursuant to Sections 2.3 or 2.4, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Banks have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Banks and
the Issuing Bank as their interests may appear.  Any payment made by a Bank
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
shall not relieve the Applicant of its obligation to reimburse such LC
Disbursement.
 
(b) If any Bank shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its participations in LC Disbursements resulting in such Bank receiving payment
of a greater proportion of the aggregate amount of its participations in LC
Disbursements and accrued interest thereon than the proportion received by any
other Bank, then the Bank receiving such greater proportion shall purchase (for
cash at face value) participations in the participations in LC Disbursements of
other Banks to the extent necessary so that the benefit of all such payments
shall be shared by the Banks ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Applicant pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Bank as consideration for the assignment of or sale of a
participation in any of its participations in LC Disbursements to any assignee
or participant, other than to the Applicant or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply).  The
Applicant consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Bank acquiring a participation pursuant to
the foregoing arrangements may exercise against the Applicant rights of set-off
and counterclaim with respect to such participation as fully as if such Bank
were a direct creditor of the Applicant in the amount of such participation.
 
 
21

--------------------------------------------------------------------------------

 
(c) Unless the Administrative Agent shall have received notice from the
Applicant prior to the date on which any payment is due to the Administrative
Agent for the account of the Banks hereunder that the Applicant will not make
such payment, the Administrative Agent may assume that the Applicant has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Banks the amount due.  In such event, if the
Applicant has not in fact made such payment, then each of the Banks severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Prime Rate.
 
(d) If any Bank shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Bank to satisfy such Bank’s
obligations hereunder until all such unsatisfied obligations are fully paid.
 
Section 2.6. Fees.  The Applicant hereby agrees to pay, or cause to be paid, to
the Administrative Agent for its own account and for the account of each Bank,
as applicable:
 
(a) quarterly in arrears on the last Business Day of each calendar quarter
(commencing on the last Business Day of the calendar quarter in which the Letter
of Credit is issued) and on the date on which the Commitments terminate, a
non-refundable participation fee for the account of each Bank which shall equal
on any such payment date the product of (i) the LC Fee Margin on such date and
(ii) the Original Stated Amount multiplied by such Bank’s Applicable Percentage
on such date;
 
(b) on the date of any extension of the Letter of Credit for the account of the
Issuing Bank, an amendment fee, if any, in an amount mutually agreed upon
between the Issuing Bank and the Applicant;
 
(c) on the date of any LC Disbursement, for the account of the Issuing Bank, a
drawing fee in the amount of $250.00 or such other amount mutually agreed upon
between the Issuing Bank and the Applicant; and
 
(d) on the date of any transfer of the Letter of Credit, for the account of the
Issuing Bank, a transfer fee, if any, in an amount mutually agreed upon between
the Issuing Bank and the Applicant.
 
22

--------------------------------------------------------------------------------

 
 
    Section 2.7. Payments; Etc.  All payments to be made by the Applicant under
this Agreement for the account of the Issuing Bank relative to reimbursement of
an LC Disbursement shall be made at the Chicago office of the Administrative
Agent not later than 2:30 p.m., New York City time, on the date payments are
required to be made pursuant to Section 2.4, and all other payments to be made
by the Applicant under this Agreement shall be made at the Chicago office of the
Administrative Agent not later than 2:00 p.m., New York City time, on the date
when due and in either case shall be made in lawful money of the United States
of America in freely transferable and immediately available funds.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.
 
    Section 2.8. Computation of Interest and Fees.  The ABR Advances shall bear
interest at the Alternate Base Rate in accordance with Section 2.3(c).  The
Eurodollar Advances shall bear interest at the LIBO Rate for the Interest Period
in effect for such Liquidity Advance in accordance with Section 2.3(c).  All
computations of interest and fees payable by the Applicant under this Agreement
shall be made on the basis of a year of 360 days, except that interest computed
by reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed.  The applicable Alternate Base Rate (including the
components thereof) or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
 
        Section 2.9. Payment Due on Non-Business Day to Be Made on Next Business
Day.  If any sum becomes payable pursuant to this Agreement on a day which is
not a Business Day, the date for payment thereof shall be extended, without
penalty, to the next succeeding Business Day, and such extended time shall be
included in the computation of interest and fees.
      
       Section 2.10. Rates Applicable After an Event of Default; Late Payments.
 
(a) If an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Banks, so notifies the Applicant (which
notice may be revoked at the option of the Required Banks notwithstanding any
provision of Section 9.9 hereof requiring unanimous consent of the Banks to
changes in interest rates), then, so long as an Event of Default is continuing
(i) no outstanding Liquidity Advance may be converted to or continued as a
Eurodollar Advance and (ii) unless repaid, each Eurodollar Advance shall be
converted to an ABR Advance at the end of the Interest Period applicable
thereto; provided that, during the continuance of an Event of Default under
Section 7.1(b), 7.1(f) or 7.1(g) (relating to the Applicant) and without any
election or action on the part of the Administrative Agent or any Bank, (i) each
Eurodollar Advance shall bear interest for the remainder of the applicable
Interest Period at a rate per annum equal to the sum of (A) the rate otherwise
applicable to such Interest Period plus (B) the Applicable Margin for Eurodollar
Advances plus (C) 2.00% per annum and (ii) each ABR Advance shall bear interest
at a rate per annum equal to the sum of (X) the Alternate Base Rate in effect
from time to time plus (Y) the Applicable Margin for ABR Advances plus (Z) 2.00%
per annum, provided that the Required Banks may, at their option, revoke such
increase notwithstanding any provision of Section 9.9 hereof requiring unanimous
consent of the Banks to changes in interest rates.
 
(b) The amount of any Obligation which is not paid when due shall bear interest
until paid in full at a rate per annum equal to the sum of (x) the Alternate
Base Rate from time to time in effect (without giving effect to any increase in
rate per annum pursuant to clause (a) of this Section 2.10) plus (y) 2.00% per
annum, payable on demand.
 
23

--------------------------------------------------------------------------------

 
 
  Section 2.11. Source of Funds.  All payments made by the Issuing Bank pursuant
to the Letter of Credit shall be made from funds of the Issuing Bank, and not
from the funds of any other Person.
 
       Section 2.12. Extension of Stated Expiration Date.  At any time there
shall remain no less than ninety (90) days to the then current Stated Expiration
Date of the Letter of Credit, the Applicant may request the Banks, through the
Administrative Agent, to extend the then current Stated Expiration Date for a
period of one year.  If each of the Banks, in its sole discretion, elects to
extend the Stated Expiration Date then in effect, they shall advise the
Administrative Agent of such election, and the Administrative Agent shall,
within thirty (30) days of receipt of such extension request, advise the
Applicant and the Issuing Bank who will deliver to the Trustee a Notice of
Extension Amendment in the form of Annex K to the Letter of Credit (herein
referred to as a “Notice of Extension”) designating the date to which the Stated
Expiration Date is being extended, it being understood and agreed that the
failure of the Administrative Agent to notify the Issuing Bank of any decision
within such 30-day period shall be deemed to be a rejection of such request and
the Issuing Bank shall not incur any liability or responsibility whatsoever by
reason of the Administrative Agent’s failure to notify such parties within such
30-day period.  The Administrative Agent’s consent to any such extension of the
stated expiration date shall be conditioned upon the preparation, execution and
delivery of documentation in form and substance satisfactory to the
Administrative Agent, the Banks, and each of their respective counsel.  Such
extension of the Stated Expiration Date shall be effective, after receipt of
such notice, on the Business Day following the date of delivery of such Notice
of Extension Amendment, and thereafter all references in this Agreement to the
Stated Expiration Date shall be deemed to be references to the date designated
as such in the most recent Notice of Extension Amendment delivered to the
Trustee.  Any date to which the Stated Expiration Date has been extended in
accordance with this Section 2.12 may be extended in like manner.
 
       Section 2.13. Amendments upon Extension.  Upon any extension of the
Stated Expiration Date pursuant to Section 2.12 of this Agreement, each of the
Banks and the Applicant each reserves the right to renegotiate any provision
hereof.
 
  Section 2.14. Electronic Transmissions.  Each of the Issuing Bank and the
Administrative Agent is authorized to accept and process any amendments,
transfers, assignments of proceeds, Instructions, consents, waivers and all
documents relating to the Letter of Credit which are sent to the Issuing Bank or
the Administrative Agent, as applicable, by electronic transmission, including
SWIFT, electronic mail, telex, telecopy, telefax, courier, mail or other
computer generated telecommunications and such electronic communication shall
have the same legal effect as if written and shall be binding upon and
enforceable against the Applicant.  Each of the Issuing Bank and the
Administrative Agent may, but shall not be obligated to, require authentication
of such electronic transmission or that the Issuing Bank or the Administrative
Agent, as applicable, receives original documents prior to acting on such
electronic transmission.
 
 
24

--------------------------------------------------------------------------------

      
       Section 2.15. Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Advance:
 
(a) the Administrative Agent shall have determined in its reasonable and good
faith judgment (which determination shall be conclusive absent manifest error)
that, by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period; or
 
(b) the Administrative Agent shall have received notice from the Required Banks
that the LIBO Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the actual cost to such Banks of making or
maintaining their participations included in such Liquidity Advance for such
Interest Period; or
 
(c) the Administrative Agent shall have received notice from any Bank that the
introduction of or any change in or in the interpretation of any Requirement of
Law makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful after the date hereof, for any Bank or its
Eurodollar Lending Office to make, fund or maintain Eurodollar Advances
hereunder;
 
then the Administrative Agent shall give notice thereof to the Applicant and the
Banks by telephone or telecopy as promptly as practicable thereafter and, until
the Administrative Agent notifies the Applicant and the Banks that the
circumstances giving rise to such notice no longer exist, any Interest Election
Request that requests the conversion of any Liquidity Advance to, or
continuation of any Liquidity Advance as, a Eurodollar Advance shall be
ineffective and any such Eurodollar Advance shall be converted into an ABR
Advance on the last day of the then current Interest Period applicable thereto
or, if required by applicable law, immediately upon such demand.
 
       Section 2.16. Defaulting Banks.  Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
 
(a) the Applicant shall not be required to pay any participation fees to such
Defaulting Bank pursuant to Section 2.6 with respect to such Defaulting Bank’s
Commitment; provided that if such Defaulting Bank’s Commitment is not cash
collateralized pursuant to Section 2.16(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Bank hereunder, the participation
fee payable under Section 2.6 with respect to such Defaulting Bank’s Commitment
shall be payable to the Issuing Bank until such Commitment is cash
collateralized pursuant to Section 2.15(c).  For the avoidance of doubt, it is
being understood that, the interest payable by the Applicant pursuant to Section
2.3 or Section 2.4 on LC Disbursements and Liquidity Advances shall continue to
be payable to the applicable Banks, including the Defaulting Bank, to the extent
the Defaulting Bank has funded its share of any such LC Disbursement or
Liquidity Advance and would be entitled to such interest had it not become a
Defaulting Bank;
 
25

--------------------------------------------------------------------------------

 
 
(b) the Commitment of such Defaulting Bank shall not be included in determining
whether the Required Banks have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to Section 9.9),
other than any waiver, amendment or modification requiring the consent of all
Banks or of each affected Bank;
 
(c) the Applicant shall, within one Business Day following written notice from
the Administrative Agent demanding the deposit of cash collateral pursuant to
this Section 2.16, deposit in an account established by the Applicant with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Banks (the “Defaulting Bank Collateral Account”), an amount in
cash which is, to the extent allowed by law, free and clear of all rights and
claims of third parties equal to such Defaulting Bank’s Commitment for so long
as such Commitment is outstanding; provided that (i) if at any time the
Administrative Agent determines that the amount on deposit in the Defaulting
Bank Collateral Account shall be less than such Defaulting Bank’s Commitment,
the Administrative Agent may make demand on the Applicant to pay, and the
Applicant will, within one Business Day after written notice from the
Administrative Agent making such demand, pay to the Administrative Agent an
amount equal to such deficiency, which funds shall be deposited in the
Defaulting Bank Collateral Account, (ii) the Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such Defaulting Bank Collateral Account, (iii) other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent, such deposits shall
not bear interest and, subject to the provisions of this clause (c), interest or
profits, if any, on such investments shall accumulate in such account,
(iv) amounts held in the Defaulting Bank Collateral Account will be paid to the
Issuing Bank from time to time as necessary to pay amounts owing to the Issuing
Bank by the Defaulting Bank pursuant to Sections 2.2 and 2.5 hereof, (v) if the
Applicant is required to provide an amount of cash collateral under this
clause (c), such amount (to the extent not applied as aforesaid) shall be
returned to the Applicant within three Business Days after a Defaulting Bank has
been determined in accordance with the terms of this Section 2.16 to no longer
be a Defaulting Bank or such Defaulting Bank has been replaced in accordance
with Section 2.17 and (vi) amounts in such Defaulting Bank Collateral Account
shall be repaid to the Applicant to the extent not required as collateral from
time to time pursuant to the provisions of this clause (c);
 
(d) to the extent the Administrative Agent receives any payments or other
amounts for the account of a Defaulting Bank, such Defaulting Bank shall be
deemed to have requested that the Administrative Agent use such payment or other
amount to fulfill such Defaulting Bank’s previously unsatisfied obligations to
fund a Liquidity Advance or any other unfunded payment obligation of such
Defaulting Bank under Sections 2.2, 2.5 or 9.3(b) hereof; and
 
(e) for the avoidance of doubt, the Applicant shall retain and reserve its other
rights and remedies respecting each Defaulting Bank.
 
In the event that the Administrative Agent, the Applicant and the Issuing Bank
each agrees that a Defaulting Bank has adequately remedied all matters that
caused such Bank to be a Defaulting Bank, then this Section 2.16 shall no longer
apply in respect of such rehabilitated Defaulting Bank.
 
26

--------------------------------------------------------------------------------

 
      
          Section 2.17. Replacement of Bank.  If (x) the Applicant is required
pursuant to Section 9.1(a) or 9.1(b) to make any additional payment to any Bank
or if any Bank’s obligation to continue, or to convert Liquidity Advances into,
Eurodollar Advances shall be suspended pursuant to Section 2.15 (any Bank so
affected an “Affected Bank”) or (y) any Bank becomes a Defaulting Bank, the
Applicant may elect to replace the Commitment and participations in the Letter
of Credit of such Affected Bank or Defaulting Bank, as applicable, provided that
no Event of Default shall have occurred and be continuing at the time of such
replacement, and provided further that, concurrently with such replacement, (i)
another bank or other entity which is reasonably satisfactory to the Applicant
and the Administrative Agent shall agree, as of such date, to purchase for cash
(to the extent of the principal amount of such Affected Bank’s or Defaulting
Bank’s, as applicable, Liquidity Advances and accrued interest and fees and
other reimbursable amounts then due and payable) and otherwise assume the
Commitment and participation in the Letter of Credit of, and other Obligations
then due to, such Affected Bank or Defaulting Bank, as applicable, pursuant to
an Assignment and Assumption and to become a Bank for all purposes under this
Agreement and to assume all obligations of such Affected Bank or Defaulting
Bank, as applicable, to be replaced as of such date and to comply with the
requirements of Section 9.7 applicable to assignments, (ii) the Applicant shall
pay to such Affected Bank or Defaulting Bank, as applicable, in same day funds
on the day of such replacement (A) all interest, fees and other amounts then
accrued but unpaid to such Affected Bank or Defaulting Bank, as applicable, by
the Applicant hereunder to and including the date of replacement, including
without limitation payments due to such Affected Bank or Defaulting Bank, as
applicable, under Sections 9.1(a) and 9.1(b), and (B) an amount, if any, equal
to the payment which would have been due to such Bank on the day of such
replacement under Section 9.1(c) had the Eurodollar Advances of such Affected
Bank or Defaulting Bank, as applicable, been prepaid on such date rather than
sold to the replacement Bank, in each case to the extent not paid by the
purchasing Bank, and (iii) concurrently with the effectiveness of such
replacement, such Affected Bank or Defaulting Bank, as applicable, shall be
released with respect to its Commitment, such Commitment shall be terminated,
and Liquidity Advances assigned by such Affected Bank or Defaulting Bank, as
applicable, and shall cease to be a Bank hereunder but shall continue to be
entitled to the benefits of, and subject to, those provisions of this Agreement
which survive payment of the Obligations and termination of the Agreement.
 
Article III              
Conditions Precedent
 
    Section 3.1. Conditions Precedent to Issuance of Letter of Credit.  The
obligation of the Issuing Bank to issue the Letter of Credit shall not become
effective until the date on which each of the following conditions is satisfied:
 
(a) the Administrative Agent and the Banks shall have received from the
Applicant, each of the following, in form and substance satisfactory to the
Administrative Agent and its counsel, Sidley Austin LLP (hereinafter, “Agent’s
Counsel”):
 
       (i)  a written opinion or opinions of counsel to the Applicant and the
Guarantor dated the Closing Date and addressed to the Administrative Agent, the
Issuing Bank and the Banks;
 
        (ii) the written opinion of McCarter & English, LLP, bond counsel, dated
the Closing Date and addressed to the Administrative Agent, the Issuing Bank and
the Banks;
 
           (iii) the written opinion of counsel to the Trustee, dated the
Closing Date and addressed to the Administrative Agent, the Issuing Bank and the
Banks;
 
        (iv) a certificate signed by a Responsible Officer of each of the
Applicant and the Guarantor, dated the Closing Date and stating that:
 
 
27

--------------------------------------------------------------------------------

 
(1) the representations and warranties contained in Article IV of this Agreement
are true and correct in all material respects (except for such representations
and warranties which are already subject to materiality or Material Adverse
Effect qualifiers, which representations and warranties shall be true and
correct in all respects) on and as of the Closing Date as though made on such
date; and
 
(2) no Event of Default or Default has occurred and is continuing, or would
result from the issuance of the Letter of Credit or the execution, delivery or
performance of this Agreement or any Related Document to which the Applicant is
a party;
 
        (v) evidence of the due authorization, execution and delivery by the
parties thereto of the Related Documents;
 
       (vi) certified copies of the articles of incorporation and by-laws of
each of the Applicant and the Guarantor;
 
       (vii) a good standing certificate of (x) the Applicant certified by the
Secretary of State of the state of New Jersey and (y) the Guarantor certified by
the Secretary of State of the state of Georgia;
 
       (viii) a copy of resolutions of the board of directors or similar
governing body of each of the Applicant and the Guarantor and all other
necessary corporate approvals, if any, certified as of the Closing Date by the
Secretary or Assistant Secretary of the Applicant or Guarantor, as applicable,
authorizing, among other things, the execution, delivery and performance by the
Applicant or the Guarantor, as applicable, of the Related Documents to which it
is a party, and the issuance of the Letter of Credit for the account of the
Applicant;
 
         (ix) true and correct copies of all Governmental Approvals and other
third-party approvals, if any, necessary for each of the Applicant and the
Guarantor to execute, deliver and perform the Related Documents to which it is a
party and to authorize the Applicant to obtain the issuance of the Letter of
Credit (which Governmental Approvals and other approvals shall be in full force
and effect as of the Closing Date);
 
        (x) evidence that each of the Applicant and the Guarantor has received
all consents and other approvals from creditors, if any, necessary for the it to
execute, deliver and perform the Related Documents to which it is a party and to
authorize the Applicant to obtain the issuance of the Letter of Credit and that
all such approvals are in full force and effect as of the Closing Date;
 
        (xi) a certificate of the Secretary or Assistant Secretary of each of
the Applicant and the Guarantor certifying the names and true signatures of the
officers of the Applicant or the Guarantor, as applicable, authorized to sign
the Related Documents to which the it is a party;
 
28

--------------------------------------------------------------------------------

 
 
        (xii) certified copies of documents evidencing all necessary action
taken by the Issuer to authorize the execution and delivery of the Related
Documents to which it is a party;
 
       (xiii) evidence that the Issuer shall have duly executed, issued and
delivered the Bonds to the Trustee and the Bond Registrar shall have duly
authenticated the Bonds and delivered the Bonds against payment;
 
           (xiv) executed copies of this Agreement and each of the Related
Documents (other than the Letter of Credit and the Bonds) and such other
documents, certificates and opinions as the Administrative Agent or Agent’s
Counsel may reasonably request;
        (xv) written evidence satisfactory to the Administrative Agent that a
new and separate CUSIP number has been obtained and reserved from S&P’s CUSIP
Service Bureau, a division of The McGraw-Hill Companies, Inc., for the Bank
Bonds; and
        (xvi) evidence of the termination of the insurance policies;
 
  (b) no law, regulation, ruling or other action of the United States or the
State of New York or any political subdivision or authority therein or thereof
shall be in effect or shall have occurred, the effect of which would be to
prevent any Bank from fulfilling its obligations under this Agreement or the
Letter of Credit;
 
  (c) all legal requirements provided herein incident to the execution, delivery
and performance of the Related Documents and the transactions contemplated
thereby, shall be reasonably satisfactory to the Administrative Agent and
Agent’s Counsel; and
 
     (d) the Administrative Agent shall have received all fees due and payable
to the Banks and the Issuing Bank by the Applicant pursuant to Section 2.6 and
pursuant to the Fee Letter and all other amounts due and payable on or prior to
the Closing Date, including, to the extent invoiced, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Applicant
hereunder.
 
 
    Section 3.2. Conditions Precedent to Liquidity Advances.  Following any LC
Disbursement constituting a Liquidity Drawing, a Liquidity Advance shall be made
available to the Applicant only if on the date of payment of such Liquidity
Drawing by the Issuing Bank the following statements shall be true and correct:
 
(a) the representations and warranties of each Credit Party contained in Article
IV of this Agreement (other than the representations and warranties contained in
Sections 4.5, 4.6(ii) and 4.11) are true and correct in all material respects
(except for such representations and warranties which are already subject to a
materiality or Material Adverse Effect qualifier, which representations and
warranties shall be true and correct in all respects) on and as of the date of
such payment as though made on and as of such date; and
 
        (b) no event has occurred and is continuing, or would result from such
payment, which constitutes a Default or Event of Default.
 
 Unless the Applicant or the Guarantor shall have previously advised the
Administrative Agent in writing that one or both of the above statements is no
longer true, the Applicant and the Guarantor shall be deemed to have represented
and warranted on the date of such payment that both of the above statements are
true and correct.
 
29

--------------------------------------------------------------------------------

 
 
Article IV  
Representations and Warranties
 
To induce the Administrative Agent, the Issuing Bank, and the Banks to enter
into this Agreement and to issue or participate in the Letter of Credit, each of
the Credit Parties hereby jointly and severally represents and warrants to the
Administrative Agent, the Issuing Bank, and each Bank that:
 
Section 4.1. Financial Condition.  The audited consolidated balance sheets of
the Guarantor as at December 31, 2009, and the related consolidated statements
of income, retained earnings and cash flows for the fiscal year ended on such
date, reported on by and accompanied by an unqualified report from
PricewaterhouseCoopers LLP, fairly present in all material respects the
consolidated financial condition of the Guarantor as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
fiscal year then ended.  The unaudited consolidated balance sheet of the
Guarantor as at June 30, 2010, and the related unaudited consolidated statements
of income, retained earnings and cash flows for the six-month period ended on
such date, fairly present in all material respects the consolidated financial
condition of the Guarantor as at such date, and the consolidated results of its
operations and its consolidated cash flows for the six-month period then ended
(subject to normal year end audit adjustments).  All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).
 
     Section 4.2. No Change.  Since December 31, 2009, no event or condition has
occurred or changed that has had or could reasonably be expected to have a
Material Adverse Effect.
 
Section 4.3. Existence; Compliance with Law.  Each Credit Party and other Group
Member (a) is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, (b) has the power and authority,
and the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) is duly qualified as a foreign corporation and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification except to the extent
that the failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law except to the extent that such non-compliance, singly or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
30

--------------------------------------------------------------------------------

 
 
Section 4.4. Power; Authorization; Enforceable Obligations.  Each Credit Party
has the power and authority, and the legal right, to make, deliver and perform
the Credit Documents and the other Related Documents to which it is a party and,
in the case of the Applicant, to obtain extensions of credit hereunder.  Each
Credit Party has taken all necessary organizational action to authorize the
execution, delivery and performance of the Credit Documents and the other
Related Documents to which it is a party and, in the case of the Applicant, to
authorize the Extensions of Credit on the terms and conditions of this
Agreement.  No authorization or approval of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Credit Documents and the other Related Documents, other than any such
consents, authorizations, filings and notices which have been obtained or made
and are in full force and effect.  Each Credit Document and each other Operative
Document has been duly executed and delivered on behalf of each Credit Party
party thereto.  This Agreement constitutes, and each other Credit Document and
the other Related Documents upon execution will constitute, a legal, valid and
binding obligation of each Credit Party party thereto, enforceable against each
such Credit Party in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
 
Section 4.5. No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Credit Documents and the other Related Documents, the
issuance of Letter of Credit, the Extensions of Credit hereunder and the use of
the proceeds thereof will not violate any material Requirement of Law or any
material Contractual Obligation (including, without limitation, the Revolving
Credit Agreement) of either Credit Party or their respective Subsidiaries and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any Requirement of Law or
any such Contractual Obligation.  No Requirement of Law or Contractual
Obligation applicable to either Credit Party or any of their respective
Subsidiaries could reasonably be expected to have a Material Adverse Effect.
 
Section 4.6. Litigation.  No litigation, arbitration or administrative
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of either Credit Party, threatened (i) against either Credit
Party or any of their respective Subsidiaries to restrain the entry by either
Credit Party into, the enforcement of or exercise of any rights by the Banks,
the Issuing Bank, or the Administrative Agent under, or the performance or
compliance by either Credit Party with any obligations under, this Agreement or
the other Credit Documents or other Related Documents, or (ii) against either
Credit Party or any of their Subsidiaries which has had or would reasonably be
expected to have a Material Adverse Effect.
 
    Section 4.7. No Default.  No Default or Event of Default has occurred and is
continuing.
 
31

--------------------------------------------------------------------------------

 
 
Section 4.8. Ownership of Property; Liens.  Each Group Member has title in fee
simple to, or a valid leasehold interest in, all its real property which is
material to the operation of such Group Member’s business, and good title to, or
a valid leasehold interest in, all its other property which is material to the
operation of such Group Member’s business, and none of such property is subject
to any Lien except as permitted by Section 6.2.
 
Section 4.9. Intellectual Property.  (i) Each Group Member owns, or is licensed
to use, all Intellectual Property necessary for the conduct of its business as
currently conducted; (ii) no material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does either
Credit Party know of any valid basis for any such claim and (iii) the use of
Intellectual Property which is material to the operation of each Group Member’s
business does not infringe on the rights of any Person in any material respect.
 
Section 4.10. Taxes.  Each Group Member has filed or caused to be filed all
Federal, state and other material tax returns that are required to be filed and
has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no tax Lien has been filed (except as permitted under Section 6.2(c)),
and, to the knowledge of the Credit Parties, no claim is being asserted, with
respect to any such tax, fee or other charge (other than any such tax, fee or
charge, the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member).
 
Section 4.11. Federal Regulations.  No part of the proceeds of any Extensions of
Credit hereunder will be used in any manner which violates Regulation U as now
and from time to time hereafter in effect or for any purpose that violates the
provisions of the regulations of the Board.  If requested by any Bank, the
Issuing Bank, or the Administrative Agent, the Applicant will furnish to the
Administrative Agent and each Bank a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U 1, as applicable,
referred to in Regulation U.  After application of the proceeds of all
Extensions of Credit hereunder, less than 25% of the assets of the Credit
Parties and their Subsidiaries consist of “margin stock” (as defined in
Regulation U).
 
Section 4.12. ERISA.  Neither a Reportable Event nor an “accumulated funding
deficiency” (within the meaning of Section 412 of the Code or Section 302 of
ERISA) has occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and, to the
knowledge and belief of the Credit Parties, each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code except
where non-compliance, either singly or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.  No termination of a Single Employer
Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen, during
such five-year period.  The present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Plans) did
not, as of the last annual valuation date prior to the date on which this
representation is made or deemed made, exceed the value of the assets of such
Plan allocable to such accrued benefits by an amount that could reasonably be
expected to have a Material Adverse Effect.  Neither Credit Party nor any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a liability or loss under ERISA, and neither Credit Party nor any Commonly
Controlled Entity would become subject to any liability or loss under ERISA if
such Credit Party or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made, in any
case where, either singly or in the aggregate, the aggregate amount of loss or
liability could not reasonably be expected to have a Material Adverse Effect.
 
 
32

--------------------------------------------------------------------------------

 
Section 4.13. Investment Company Act; Other Regulations.  No Credit Party is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  No Credit
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board) that limits its ability to obtain Extensions of
Credit under this Agreement.
 
Section 4.14. Subsidiaries.  As of the Closing Date, (a) Schedule 4.14 sets
forth the name and jurisdiction of incorporation of each Subsidiary of each
Credit Party and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by either Credit Party, and whether such Subsidiary is then
a Restricted Subsidiary or Unrestricted Subsidiary, and (b) except as set forth
on Schedule 4.14, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock performance
grants granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of either Credit Party, the Applicant
or any of their respective Subsidiaries, except as created by the Loan
Documents.
 
Section 4.15. Use of Extensions of Credit.  The Letter of Credit and other
Extensions of Credit pursuant to this Agreement shall be used solely to support
the Applicant’s payment obligations in respect of the Bonds.
 
Section 4.16. Environmental Matters.  Except (i) as may be disclosed on Schedule
4.16, or (ii) as, either singly or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:
 
(a) the facilities and properties owned, leased or operated by either Credit
Party or their respective Subsidiaries (the “Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or constituted a
violation of, or could give rise to liability under, any Environmental Law;
 
  (b) neither the Credit Parties nor any of their respective Subsidiaries has
received or is aware of any notice of violation, alleged violation,
non-compliance, liability or potential liability regarding environmental matters
or compliance with Environmental Laws with regard to any of the Properties or
the business operated by any of them (the “Business”), nor does either of the
Credit Parties have knowledge or reason to believe that any such notice will be
received or is being threatened;
 
  (c) Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location that
could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;
 
  (d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of either Credit Party, threatened, under any Environmental
Law to which either Credit Party or their respective Subsidiaries is or will be
named as a party with respect to the Properties or the Business, nor are there
any consent decrees or other decrees, consent orders, administrative orders or
other orders, or other administrative or judicial requirements outstanding under
any Environmental Law with respect to the Properties or the Business;
 
  (e) there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations in connection with the Properties or otherwise in connection with
the Business, in violation of or in amounts or in a manner that could give rise
to liability under Environmental Laws;
 
  (f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
 
      (g) no Group Member has assumed any liability of any other Person under
Environmental Laws.
 
33

--------------------------------------------------------------------------------

 
 
Section 4.17. Accuracy of Information, etc..  No statement or information
contained in this Agreement, any other Credit Document or other Operative
Document, or any other document, certificate or written statement furnished by
any Credit Party or other statement made or furnished by a Responsible Officer
of any Credit Party, in each case to the Administrative Agent, the Issuing Bank,
or the Banks, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Credit Documents or other Related
Documents, contained as of the date such statement, information, document or
certificate was so furnished, any untrue statement of a material fact or omitted
to state a material fact necessary to make the statements contained herein or
therein not misleading.  There is no fact known to either Credit Party that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Credit Documents or other Related
Documents, or in any other documents, certificates and statements furnished to
the Administrative Agent, the Issuing Bank and the Banks for use in connection
with the transactions contemplated hereby and by the other Credit Documents.
 
Section 4.18. Solvency.  Each Credit Party is, and after giving effect to the
incurrence of all Obligations being incurred in connection herewith, will be and
will continue to be, Solvent.
 
Section 4.19. Status of Obligations.  The respective obligations of the Credit
Parties in respect of the Reimbursement Obligations and all other Obligations
under this Agreement, respectively, constitute senior, unsubordinated,
unsecured, direct obligations of such Credit Parties and rank pari passu with
such Credit Parties’ other senior, unsubordinated, unsecured obligations.
 
34

--------------------------------------------------------------------------------

 
 
Section 4.20. OFAC.  No Credit Party (i) is a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other OFAC regulation or executive order.
 
Section 4.21. USA Patriot Act.  Each Credit Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the PATRIOT Act.  No
Extensions of Credit will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.
 
Section 4.22. Official Statements, Remarketing Memoranda or Others Offering
Documents.  The information relating to the Bonds, the other Related Documents,
the Applicant, the Guarantor and the other Group Members and their properties
contained in any Official Statement, supplement to an Official Statement,
Remarketing Memorandum or other offering documents used in connection with the
conversion of the interest rate on the Bonds and subsequent remarketing of the
Bonds is, and any supplement or amendment thereof authorized by the Applicant or
the Guarantor shall be, accurate in all material respects for the purposes for
which its use is, was, or shall be, authorized; and such information does not,
and any such supplements or amendments thereof shall not, contain any untrue
statement of a material fact or omit to state any material fact necessary to
make the statements made therein, in the light of the circumstances under which
they are or were made, not misleading.
 
Section 4.23. Indenture and Supplemental Indentures.  To the best of such Credit
Party’s knowledge, the Indenture and the Supplemental Indentures are in full
force and effect.  To the best of such Credit Party’s knowledge, no provision of
either Supplemental Indenture is in violation or contravention of any provision
of the Indenture (except as consented to by the Bondholders for the Bonds, as
required by the Indenture) or would constitute a “Default” or “Event of Default”
(as such terms are defined in the Indenture) under the Indenture.
 
Section 4.24. Loan Agreement.  The representations and warranties made by the
Applicant as set forth in the Loan Agreement, all of which are incorporated in
this Agreement by this reference with the same effect as though set forth in
full herein, are true and correct as of the date of this Agreement and as of the
Date of Issuance of the Letter of Credit.
 
All representations and warranties made under this Agreement shall be made and
shall be true at and as of (a) the date hereof, (b) the Closing Date, and
(c) the time of each LC Disbursement, except that any representation and
warranty specifically referring to the date hereof or any other specified date
shall, when deemed made at a later time pursuant to this Article IV, be required
to be true only as of the date hereof or such other specified date, as the case
may be.
 
All representations and warranties made by each of the Applicant and Guarantor
in this Agreement, and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement, shall (i) be
considered to have been relied upon by the Administrative Agent, the Issuing
Bank and the Banks, (ii) survive the issuance of the Letter of Credit regardless
of any investigation made by, or on behalf of, any Bank, and (iii) continue in
full force and effect as long as the Letter of Credit shall remain outstanding
or any amounts drawn under the Letter of Credit or any Obligations remain
outstanding under this Agreement.
 
35

--------------------------------------------------------------------------------

 
 
Article V
Affirmative Covenants
 
Each Credit Party hereby jointly and severally agrees that, so long as any
Commitments remain in effect, the Letter of Credit remains outstanding or other
amount is owing to any Bank, the Issuing Bank, or the Administrative Agent
hereunder, each Credit Party shall and shall cause each other Credit Party to:
 
Section 5.1. Financial Statements.  Furnish to the Administrative Agent for
delivery to the Banks:
 
(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Guarantor, a copy of the audited consolidated balance sheet
of the Guarantor and its consolidated Subsidiaries and a copy of the separate
unaudited balance sheet (or, if audited financial statements are otherwise
prepared or required to be prepared for such Unrestricted Subsidiary, audited
balance sheet) of each Unrestricted Subsidiary, in each case as at the end of
such year and the related audited (or, in the case of any Unrestricted
Subsidiary for which audited statements are not required by this Section 5.1(a),
unaudited) consolidated statements of income and of cash flows for such year,
setting forth in each case in comparative form the figures for the previous
year, reported on for such fiscal year without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by the Guarantor’s independent certified public accountants of nationally
recognized standing; and
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Guarantor (other than the last fiscal quarter of each fiscal year), a copy of
the unaudited consolidated balance sheet of the Guarantor and its consolidated
Subsidiaries, and a copy of the separate unaudited consolidated balance sheet of
each Unrestricted Subsidiary, in each case as at the end of such quarter and the
related unaudited statements of income and of cash flows for such quarter and
the portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the previous year, certified by a
Responsible Officer as having been prepared in accordance with GAAP (subject to
normal year-end audit adjustments).
 
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except for the omission of footnotes in the quarterly
financial statements).
 
 
36

--------------------------------------------------------------------------------

 
Section 5.2. Certificates; Other Information.  Furnish to the Administrative
Agent for delivery to the Banks (or, in the case of clause (d), to the relevant
Bank):
 
(a) concurrently with the delivery of any financial statements pursuant to
Section 5.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Credit Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Credit
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate, and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the fiscal quarter or fiscal
year of the Guarantor, as the case may be;
 
(b) (i) prompt notice to the Administrative Agent of any failure by the
Guarantor or the Applicant to file with the SEC any annual report on Form 10-K
or quarterly report on Form 10-Q on or before the date such report is required
to be filed pursuant to SEC regulations, and (ii) within five days after the
same is filed, notice to the Administrative Agent of the filing of any such
annual report on Form 10-K or quarterly report on Form 10-Q that had not
previously been filed by the Guarantor or the Applicant as described in the
preceding clause (i), and the availability to the Banks of such filing through
electronic access;
 
(c) within five days after the same is filed, notice to the Administrative Agent
of the filing by the Guarantor or the Applicant with the SEC of any proxy
statement, and the availability to the Banks of such filing through electronic
access; and
 
(d) promptly, such additional financial and other information as any Bank may
from time to time reasonably request.
 
Section 5.3. Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
Federal, state and other material taxes and other material obligations of
whatever nature, except where the amount or validity thereof is currently being
contested in good faith by appropriate proceedings and reserves in conformity
with GAAP with respect thereto have been provided on the books of the relevant
Group Member.
 
Section 5.4. Maintenance of Existence; Compliance.  (a) (i) Preserve, renew and
keep in full force and effect its organizational existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 6.3 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law except to the extent that failure to comply therewith would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
37

--------------------------------------------------------------------------------

 
 
Section 5.5. Maintenance of Property; Insurance.  (a)  Keep all property useful
and necessary in its business in good working order and condition, ordinary wear
and tear excepted and (b) maintain insurance (either with financially sound
insurance companies or through self-insurance) on all its property in at least
such amounts and against at least such risks (but including in any event public
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business.
 
Section 5.6. Inspection of Property; Books and Records; Discussions.  (a) Keep
proper books of records and account in respect of the Guarantor, the Applicant,
and their respective Subsidiaries in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to their business and activities and (b) permit
representatives of the Administrative Agent or any Bank to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records during normal business hours and, if no Event of Default has occurred
and is continuing, upon reasonable notice and as often as may reasonably be
desired and to discuss their respective businesses, operations, properties and
financial and other condition with their respective officers and employees and
with their independent certified public accountants; provided, that unless an
Event of Default has occurred and is continuing, the Administrative Agent and
the Banks shall use their reasonable efforts to coordinate any such visits or
inspections so as to minimize disruption of the conduct of their respective
businesses, as applicable.
 
Section 5.7. Notices.  Promptly, and in any event within three (3) Business Days
after any Responsible Officer of the Applicant or the Guarantor knows or has
reason to know of the same, give notice to the Administrative Agent and each
Bank of:
 
(a) the occurrence of any Default or Event of Default;
 
(b) the following events, at such time as a Responsible Officer has knowledge
thereof; any (i) default or event of default under any material Contractual
Obligation of any of the Guarantor, the Applicant, or their respective
Subsidiaries or (ii) litigation or governmental proceeding that may exist at any
time between any of the Guarantor, the Applicant, or their respective
Subsidiaries and any Governmental Authority, and (iii) the occurrence of any
Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or the institution of proceedings or the taking of any other
action by the PBGC or the Guarantor, the Applicant or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Plan, that in any of the
foregoing cases (i) through (iii) singly or in the aggregate, could reasonably
be expected to result in liabilities, losses or claims to the Group Members in
an aggregate amount in excess of $100,000,000; and
 
(c) any adverse change in or downgrade of, or withdrawal or suspension of, the
Senior Debt Ratings of which the Guarantor or the Applicant has received written
notification or of which the Guarantor or the Applicant becomes aware of the
public announcement thereof.
 
Each notice pursuant to this Section 5.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.
 
38

--------------------------------------------------------------------------------

 
 
Section 5.8. Environmental Laws.
 
(a) Comply in all material respects with, and contractually require compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all material respects
with and maintain, and contractually require that all tenants and subtenants
obtain and comply in all material respects with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where such non-compliance would not
reasonably be expected to have a Material Adverse Effect.
 
(b) Conduct and complete in all material respects all investigations, studies,
sampling and testing, and all remedial, removal and other actions required under
Environmental Laws and comply in a timely manner in all material respects with
all lawful orders and directives of all Governmental Authorities regarding
Environmental Laws.
 
Section 5.9. Maintenance of Ownership.  In the case of the Guarantor, own 100%
of the Capital Stock of the Atlanta Gas Light Company, Virginia Natural Gas,
Inc., AGL Capital Corporation, and the Applicant.
 
Section 5.10. Certain Obligations.  Use its reasonable best efforts to cause
each of the Tender Agent and the Remarketing Agent at all times to comply with
the terms of the Related Documents to which it is a party.
 
Section 5.11. Loan Agreement.  Timely perform and observe all covenants and
requirements of the Applicant as set forth in the Loan Agreement, all of which
are incorporated in this Agreement by this reference with the same effect as
though set forth in full herein.
 
Section 5.12. CUSIP.  In connection with any purchase of any Bank Bonds pursuant
to the terms of the Indenture or of the other Related Documents with the
proceeds of any draw under the Letter of Credit, the Applicant shall cause,
instruct and direct the Remarketing Agent to have a CUSIP assigned to any such
Bank Bonds within one (1) Business Day of any such purchase (such CUSIP number
to be distinct from the CUSIP assigned to the Bonds).
 
Section 5.13. OFAC, PATRIOT Act Compliance.  Each Credit Party will, and will
cause each other Group Member to, (i) refrain from doing business in a
Sanctioned Country or with a Sanctioned Person in violation of the economic
sanctions of the United States administered by OFAC, and (ii) provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or any Bank in order to assist
the Administrative Agent and the Banks in maintaining compliance with the
PATRIOT Act.
 
39

--------------------------------------------------------------------------------

 
 
  
Negative Covenants
 
Each Credit Party hereby jointly and severally agrees that, during the term of
this Agreement, and so long as the Commitment of any Bank shall remain in
effect, the Letter of Credit remains outstanding, or other amount is owing to
any Bank or the Administrative Agent hereunder, each Credit Party shall not, and
shall not permit any of the other Group Members to, directly or indirectly:
 
Section 6.1. Financial Condition Covenant.  Permit the ratio of Consolidated
Total Debt to Total Capitalization to be greater than 0.70:1.00 as of the end of
any fiscal month of the Guarantor (as determined by the Guarantor based on its
internal fiscal month-end consolidated balance sheet prepared not later than ten
(10) days following the end of such fiscal month) or at the end of any fiscal
quarter of the Guarantor (as reflected on the consolidated financial statements
delivered to the Banks pursuant to Section 5.1).  For purposes of the foregoing,
to the extent Consolidated Total Debt includes outstanding amounts under Hybrid
Securities, then a portion of the amount of such Hybrid Securities not to exceed
a total of 15% of Total Capitalization may be excluded from Consolidated Total
Debt.
 
Section 6.2. Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, whether now owned or hereafter acquired, except:
 
(a) Mechanics’, materialmen’s, carriers’, and other similar Liens arising in the
ordinary course of business that are not overdue for a period longer than 30
days or that are being contested in good faith by appropriate proceedings;
 
(b) Pledges or deposits in connection with workers’ compensation, unemployment
insurance, and other social security legislation;
 
(c) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the consolidated books of the Guarantor in conformity with
GAAP;
 
(d) Liens in respect of judgments or awards pending appeal (other than judgments
or awards not constituting an Event of Default under Section 7.1(i)) so long as
execution is not levied thereunder, and Liens in favor of plaintiff or defendant
in any action before a court or a tribunal as security for costs or expenses
where such action is being prosecuted or defended in the bona fide interest of
the Guarantor or any other Group Member;
 
(e) Liens on deposits to secure, or any Lien otherwise securing, the performance
of bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety bonds, appeal bonds, performance bonds and other obligations
of a like nature incurred in the ordinary course of business;
 
(f) Liens on any fixed or capital assets to secure the purchase of or the cost
of construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing capital lease obligations); provided, that (i) such Lien secures
Indebtedness which on the date incurred and after giving pro forma effect
thereto is permitted under Section 6.1, (ii) such Lien attaches to such asset
concurrently or within 90 days after the acquisition, improvement or completion
of the construction thereof; (iii) such Lien does not extend to any other asset
of any Group Member; and (iv) the Indebtedness secured by such Lien does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets;
 
40

--------------------------------------------------------------------------------

 
 
(g) Liens (x) outstanding on or over any Assets acquired after the Closing Date,
(y) in existence at the date of such acquisition and not created in
contemplation thereof, and (z) where the principal amount secured thereby is not
increased over the amount so secured and outstanding at the time of such
acquisition (other than in the case of Liens for a fluctuating balance facility,
by way of utilization of that facility within the limits applicable thereto at
the time of acquisition);
 
(h) Liens constituted by a right of set off, or rights over a margin call
account, or any form of cash collateral, or any similar arrangement, in any such
case for obligations incurred in respect of any Hedge Agreements, as renewed or
extended upon the renewal or extension or refinancing or replacement of the
obligations secured thereby;
 
(i) Liens existing on the Closing Date and set forth on Schedule 6.2(i) as
renewed, extended, refinanced or replaced, provided that such renewal,
extension, refinancing, or replacement does not cover any other Assets or
increase the obligations secured thereby;
 
(j) Liens on the property of a Person existing at the time such Person is merged
into or consolidated with the Guarantor or any other Group Member and not
incurred in contemplation with such merger or consolidation; and
 
(k) Liens created or outstanding on Assets of the Guarantor or other Group
Members, provided that the aggregate outstanding principal, capital and nominal
amounts secured by all Liens created or outstanding as permitted under clauses
(f) through (j) above and this clause (k) shall not at any time exceed 15% of
Consolidated Net Worth.
 
Section 6.3. Fundamental Changes.  Merge, consolidate or amalgamate, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that so long as no Default or Event of Default has occurred and
is continuing or would result therefrom:
 
(a) any entity may be merged or consolidated with or into the Guarantor
(provided that the Guarantor shall be the continuing or surviving corporation)
or any other Restricted Subsidiary of the Guarantor (provided that such
Restricted Subsidiary shall be the continuing or surviving corporation); and
 
(b) any Restricted Subsidiary of the Guarantor may Dispose of any or all of its
Assets (i) to the Guarantor or any other Restricted Subsidiary of the Guarantor
(upon voluntary liquidation or otherwise) or (ii) pursuant to a Disposition
permitted by Section 6.4 and may thereafter liquidate, wind up or dissolve.
 
41

--------------------------------------------------------------------------------

 
 
Section 6.4. Disposition of Property.  Dispose of any of its Assets, whether now
owned or hereafter acquired, or, in the case of the Guarantor or any of its
Restricted Subsidiaries, issue or sell any shares of such Restricted
Subsidiary’s Capital Stock to any Person, except:
 
(a) Dispositions in the ordinary course of business of obsolete or worn out
property or property no longer used or useful;
 
(b) sales of inventory in the ordinary course of business;
 
(c) Dispositions permitted by Section 6.3(b)(i);
 
(d) sales or issuances of any Restricted Subsidiary’s Capital Stock to the
Guarantor or to any Restricted Subsidiary of the Guarantor; and
 
(e) the Disposition of other Assets, the aggregate net book value of which, when
combined with all such other Assets sold, leased, transferred or otherwise
disposed of since June 30, 2010, would not exceed 20% of the Guarantor’s
consolidated Assets at the end of the preceding fiscal quarter (including the
fourth fiscal quarter) of the Guarantor for which financial statements have most
recently been delivered to the Administrative Agent pursuant to Section 5.1.
 
Section 6.5. Restricted Payments.  Declare or pay any dividend (other than
dividends payable solely in common stock of the Person making such dividend) on,
or make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member, whether now or hereafter
outstanding, or make any other distribution in respect thereof, either directly
or indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
 
(a) any Restricted Subsidiary may make Restricted Payments to the Guarantor or
to any Restricted Subsidiary of the Guarantor or to any third-party investors in
any Restricted Subsidiary of the Guarantor;
 
(b) so long as no Event of Default shall have occurred and be continuing or
result therefrom, the Guarantor may pay dividends on shares of its Capital
Stock; and
 
(c) so long as no Event of Default shall have occurred and be continuing
or  result therefrom, the Guarantor may buy back any outstanding shares of its
Capital Stock.
 
Section 6.6. Amendments to Related Documents.  Amend, modify, or waive any of
its rights under any of the Related Documents in a manner materially adverse to
either Credit Party or to the Issuing Bank or the Banks, except with the prior
written consent of the Administrative Agent.
 
Section 6.7. Investments.  Make any advance, loan, extension of credit (by way
of guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
 
(a) extensions of trade credit in the ordinary course of business;
 
(b) investments in Cash Equivalents;
 
(c) Guarantee Obligations otherwise permitted by this Agreement;
 
(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $2,000,000 at any one time
outstanding;
 
(e) other Investments made by the Guarantor or its Restricted Subsidiaries
(other than the Applicant) subsequent to June 30, 2010 where such Investments
consist of purchases of, or other investments in, the Capital Stock or other
equity or ownership interests, assets, obligations or other interests in,
Subsidiaries, joint ventures, or other Persons, in each case that are engaged
principally in the business of purchasing, gathering, compression,
transportation, generation, distribution, exploration, production, processing or
storage of natural gas or electricity, or asset management with respect to the
foregoing; and
 
(f) $150,000,000 in respect of Investments other than those described in the
preceding clause (e).
 
42

--------------------------------------------------------------------------------

 
 
Section 6.8. Negative Pledge Clauses.  Except for the agreements listed or
described on Schedule 6.8, enter into or suffer to exist or become effective any
agreement that prohibits or limits the ability of any Group Member to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, other than (a) this Agreement and the
other Credit Documents and (b) any agreements governing any purchase money Liens
or capital lease obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby).
 
Section 6.9. Clauses Restricting Subsidiary Distributions.  Except for the
agreements listed on Schedule 6.8, enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary of the Guarantor to (a) make Restricted Payments in
respect of any Capital Stock of such Restricted Subsidiary held by, or pay any
Indebtedness owed to, the Guarantor or any other Restricted Subsidiary of the
Guarantor, (b) make loans or advances to, or other Investments in, the Applicant
or any other Restricted Subsidiary of the Guarantor or (c) transfer any of its
assets to the Guarantor or any other Restricted Subsidiary of the Guarantor,
except for such encumbrances or restrictions existing under or by reason of (i)
any restrictions with respect to a Restricted Subsidiary imposed pursuant to an
agreement permitted hereunder that has been entered into in connection with the
Disposition of all or substantially all of the Capital Stock or Assets of such
Restricted Subsidiary (in which case, any restriction shall only be effective
against such Capital Stock or Assets), and (ii) any agreements with joint
venture partners in connection with joint ventures permitted by this Agreement.
 
Section 6.10. Lines of Business and Hedge Activities.  (a)  With respect to the
Guarantor and each Subsidiary (other than AGL Capital Corporation), enter into
any business, either directly or through any Subsidiary, except for (i) those
businesses in which the Guarantor and its Subsidiaries (other than AGL Capital
Corporation) and its existing joint ventures are engaged on the date of this
Agreement, (ii) that are reasonably related to the businesses referred to in the
preceding clause (i), or (iii) that are being undertaken by comparable companies
in the natural gas and electric industries, (b) with respect to AGL Capital
Corporation, enter into any business, except for that in which AGL Capital
Corporation is engaged on the Closing Date, or (c) with respect to the
Guarantor, the Applicant, and each other Group Member, enter into any Hedge
Agreement except in the ordinary course of their business and consistent with
industry practices.
 
 
43

--------------------------------------------------------------------------------

 
Section 6.11. Designation of Subsidiaries.  The Guarantor may not designate or
redesignate any Unrestricted Subsidiary as a Restricted Subsidiary, or designate
or redesignate any Restricted Subsidiary as an Unrestricted Subsidiary, unless
(a) the Guarantor shall have given not less than ten (10) days’ prior written
notice to the Banks that the board of directors of the Guarantor has made such
determination, (b) at the time of such designation or redesignation, and
immediately after giving effect thereto, no Default or Event of Default would
exist, (c) in the case of the designation of a Restricted Subsidiary as an
Unrestricted Subsidiary and after giving effect thereto, (i) such Unrestricted
Subsidiary so designated shall not, directly, or indirectly, hold or own any
Indebtedness or Capital Stock of the Guarantor or any Restricted Subsidiary, and
(ii) such designation shall be deemed a sale of assets and shall be permitted by
the provisions of Section 6.4, (d) in the case of the designation of an
Unrestricted Subsidiary as a Restricted Subsidiary and after giving effect
thereto, all outstanding Indebtedness and all existing Liens of such Restricted
Subsidiary so designated shall be permitted within the applicable limitations of
Sections 6.1 and 6.2, (e) in the case of the designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, such Restricted Subsidiary shall not
at any time after the date of this Agreement have previously been designated as
an Unrestricted Subsidiary more than once, and (f) in the case of the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, such
Unrestricted Subsidiary shall not at any time after the date of this Agreement
have previously been designated as a Restricted Subsidiary more than once.
 
Section 6.12. Tax Status.  Take any action or omit to take any action that, if
taken or omitted, would adversely affect the excludability of interest on the
Bonds from the gross income of the holders thereof for purposes of federal
income taxation to the extent described in the written opinion of bond counsel
delivered in connection with the original issuance of the Bonds.
 
Section 6.13. Official Statement, Remarketing Memorandum or Other Offering
Document.  Authorize the inclusion in any offering document for the Bonds of any
information concerning the Issuing Bank that is not supplied in writing, or
otherwise approved, by the Issuing Bank expressly for inclusion therein.
 
Section 6.14. Conversion of the Bonds.  Permit the conversion of less than all
of the Bonds to an Unsupported Rate or permit the conversion of any Bonds to
bear interest at any Unsupported Rate, unless the Applicant has obtained and
there is in effect a written firm commitment in customary form to purchase all
of the Bonds not less than seven days prior to the proposed Conversion Date from
the Remarketing Agent or other underwriter or underwriters reasonably
satisfactory to the Administrative Agent providing for the purchase of the Bonds
by 12:00 noon (New York City time) on such Conversion Date.
 
Section 6.15. Optional Redemption of Bonds.  Permit an optional redemption of
Bonds under Section 3.01 of the Indenture; provided, however, that if the
Applicant has deposited with the Administrative Agent, the Trustee or an escrow
agent pursuant to an escrow agreement in form and substance acceptable to the
Administrative Agent, an amount equal to the principal amount of Bonds to be
redeemed pursuant to Section 3.01 of the Indenture, the Banks shall consent to
such optional redemption to the extent of such amounts.
 
44

--------------------------------------------------------------------------------

 
 
Section 6.16. Purchase of Bonds.  Purchase, or permit any of its Affiliates to
purchase, any Bonds (or any beneficial interest therein) other than with the
proceeds of a drawing under the Letter of Credit, except to the extent permitted
by the Indenture and the Remarketing Agreement.
 
Article VII     
Events of Default
 
Section 7.1. Events of Default.  The occurrence of one or more of the following
events shall constitute an “Event of Default”:
 
(a) the occurrence of a “Default” or an “Event of Default” as defined in any of
the Related Documents and any applicable cure period has expired; or
 
(b) the Applicant shall fail to pay (i) any principal of any Reimbursement
Obligation when due in accordance with the terms hereof or (ii) the Applicant
shall fail to pay any fees or interest on any Reimbursement Obligation, or any
other amount payable hereunder or under any other Credit Document (other than
any amount referred to in clause (i) above), within five (5) days after any such
interest, fees or other amount becomes due in accordance with the terms hereof;
or
 
(c) any representation or warranty made or deemed made by any Credit Party
herein or in any other Credit Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Credit Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or
 
(d) any Credit Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.4(a) (with respect to the
Guarantor and the Applicant only), Section 5.7(a), Section 5.9 or Article VI of
this Agreement; or
 
(e) any Credit Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Credit Document (other than
as provided in paragraphs (a) through (d) of this Section), and such default
shall continue unremedied for a period of 30 days after the earlier of (i)
knowledge thereof by any Responsible Officer of any Credit Party or (ii) notice
to the Applicant from the Administrative Agent or the Required Banks; or
 
(f) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the
Reimbursement Obligations) on the scheduled or original due date with respect
thereto (after giving effect to any applicable cure periods); or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace or notice and cure, if any, provided in any instrument or agreement under
which such Indebtedness was created; or (iii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to cause the acceleration of the maturity of such Indebtedness; or
any such Indebtedness shall be declared due and payable, or be required to be
prepaid or redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Indebtedness shall be required to be made, in each case prior to
the scheduled maturity thereof by reason of such event or condition; provided,
that a default, event or condition described in clause (i), (ii) or (iii) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the total principal amount of which
exceeds in the aggregate $100,000,000 (which, in the case of Indebtedness
arising under any Hedge Agreement, shall be determined as the amount, if any,
that would then be payable by the Group Member thereunder if such Hedge
Agreement were to be terminated as a result of default by such Group Member); or
 
45

--------------------------------------------------------------------------------

 
 
(g) (i) any Group Member shall commence any case, proceeding or other action (A)
under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member shall make a general assignment for the benefit of its creditors; or (ii)
there shall be commenced against any Group Member any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against any Group Member any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets that results in the
entry of an order for any such relief that shall not have been vacated,
discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Group Member shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Group Member shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or
 
(h) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of the Guarantor, the Applicant or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Banks, likely to result in
the termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Applicant or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Banks is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, results in
liabilities of the Group Members in respect thereof in excess of $100,000,000;
or
 
(i) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate liabilities (not paid or not fully covered by
insurance as to which the relevant insurance company has acknowledged coverage)
of $100,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or
 
        (j) the guarantee contained in Article X of this Agreement shall cease,
for any reason, to be in full force and effect or any Credit Party or any
Affiliate of any Credit Party shall so assert; or
 
        (k) (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) shall become the “beneficial owner” (as defined in Rules
13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of more
than 30% of the outstanding common stock of the Guarantor or (ii) the board of
directors of the Guarantor shall cease to consist of a majority of Continuing
Directors; or
 
        (l) any “Event of Default” as defined in the Revolving Credit Agreement
shall exist or have occurred; or
 
        (m) receipt of notice that any of the Bonds has become subject to
mandatory redemption or special mandatory redemption pursuant to the terms of
the Indenture.
 
46

--------------------------------------------------------------------------------

 
 
Section 7.2. Remedies.  Upon the occurrence of any Event of Default, the
Administrative Agent may, and at the request of the Required Banks shall,
exercise any one or more of the following rights and remedies in addition to any
other remedies herein or by law provided:
 
(a) by written notice to the Applicant require that the Applicant immediately
prepay to the Administrative Agent for the account of the Banks in immediately
available funds an amount equal to the Available Amount (such amounts to be held
by the Administrative Agent for the benefit of the Banks as collateral security
for the Obligations), provided, however, that in the case of an Event of Default
described in Section 7.1(g), such prepayment Obligations shall automatically
become immediately due and payable without any notice (unless the coming due of
such Obligations is waived by the Required Banks in writing);
         
        (b) by notice to the Applicant, declare all Obligations to be, and such
amounts shall thereupon become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Applicant, provided that upon the occurrence of an Event of Default under
Section 7.1(g) hereof such acceleration shall automatically occur (unless such
automatic acceleration is waived by the Required Banks in writing);
 
        (c) give notice of the occurrence of an Event of Default to the Trustee,
directing the Trustee to effect a mandatory tender of the Bonds pursuant to
Section 204(i) of the First Supplemental Indenture, thereby causing the Letter
of Credit to expire 15 days thereafter;
 
        (d) pursue any rights and remedies it may have under the Related
Documents;
 
        (e) pursue all rights and remedies against the Guarantor contained in
Section 10.5 hereto; or
 
(f) pursue any other action available at law or in equity.
 
47

--------------------------------------------------------------------------------

 
 
Section 7.3. Remedies Cumulative.  All remedies contained in this Agreement and
any Related Document or by law afforded, including any remedies as subrogee,
shall be cumulative and all shall be available to the Issuing Bank until the
Obligations have been paid in full.
 
Article VIII     
The Administrative Agent
 
Section 8.1. The Agency.  Each of the Banks and the Issuing Bank hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers hereunder as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto, and the Administrative Agent hereby accepts such appointment subject to
the terms hereof.
 
Section 8.2. The Administrative Agent Individually.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Bank as any other Bank and may exercise the same as though it were
not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Applicant or any of its Subsidiaries or other Affiliates as if it were not
the Administrative Agent hereunder.
 
Section 8.3. Limitation of Liability.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether an
Event of Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated herein that the Administrative Agent is required to exercise in
writing as directed by the Required Banks (or such other number or percentage of
the Banks as shall be necessary under the circumstances as provided in
Section 9.9), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Applicant or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Banks (or such other number
or percentage of the Banks as shall be necessary under the circumstances as
provided in Section 9.9),) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Event of Default unless and until written notice thereof is
given to the Administrative Agent by the Applicant or a Bank, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Related Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Related
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Related Document,
(iv) the validity, enforceability, effectiveness or genuineness of any Related
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article III or elsewhere in any Related Document,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
48

--------------------------------------------------------------------------------

 
 
Section 8.4. Reliance.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Applicant), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Section 8.5. Delegation of Duties.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
 
Section 8.6. Successor Administrative Agent.  Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this paragraph,
the Administrative Agent may resign at any time by notifying the Banks and the
Applicant.  Upon any such resignation, the Required Banks shall have the right,
in consultation with the Applicant, to appoint a successor.  If no successor
shall have been so appointed by the Required Banks and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Banks, appoint a successor Administrative Agent which shall be a commercial bank
or an Affiliate of any such commercial bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Applicant to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Applicant and such successor.  After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Sections 9.3, 9.5 and 9.15 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
 
49

--------------------------------------------------------------------------------

 
 
 
Section 8.7.  Non-Reliance on Administrative Agent.  Each Bank acknowledges that
it has, independently and without reliance upon the Administrative Agent or any
other Bank and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Bank and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement or related agreement or any document furnished hereunder.
 
   
Miscellaneous
Section 9.1. No Deductions; Increased Costs; Break Funding Payments.
 
(a) Except as otherwise required by law, each payment by the Applicant to the
Administrative Agent or any Bank under this Agreement or any other Related
Document shall be made without setoff or counterclaim and without withholding
for or on account of any present or future taxes (other than overall net income
taxes on the recipient imposed by any jurisdiction having control of such
recipient) imposed by or within the jurisdiction in which the Applicant is
domiciled, any jurisdiction from which the Applicant makes any payment
hereunder, or (in each case) any political subdivision or taxing authority
thereof or therein.  If any such withholding is so required, the Applicant shall
make the withholding, pay the amount withheld to the appropriate Governmental
Authority before penalties attach thereto or interest accrues thereon and
forthwith pay such additional amount as may be necessary to ensure that the net
amount actually received by the Administrative Agent, the Issuing Bank or such
Bank free and clear of such taxes (including such taxes on such additional
amount) is equal to the amount which the Administrative Agent, the Issuing Bank
or such Bank would have received had such withholding not been made.  If the
Administrative Agent, the Issuing Bank or any Bank pays any amount in respect of
any such taxes, penalties or interest, the Applicant shall reimburse the
Administrative Agent, the Issuing Bank or such Bank, as applicable, for that
payment on demand in the currency in which such payment was made.  If the
Applicant pays any such taxes, penalties or interest, it shall deliver official
tax receipts evidencing that payment or certified copies thereof to the
Administrative Agent on or before the thirtieth day after payment.
 
(b) If the Code or any newly adopted law, treaty, regulation, guideline or
directive, or any change in any, law, treaty, regulation, guideline or directive
or any new or modified interpretation of any of the foregoing by any authority
or agency charged with the administration or interpretation thereof or any
central bank or other fiscal, monetary or other authority having jurisdiction
over any Bank or the transactions contemplated by this Agreement (whether or not
having the force of law) shall:
 
(i) limit the deductibility of interest on funds obtained by such Bank to pay
any of its liabilities or subject such Bank to any tax, duty, charge, deduction
or withholding on or with respect to payments relating to the Bonds, the Letter
of Credit or this Agreement, or any amount paid or to be paid by such Bank as
the issuer of the Letter of Credit (other than any tax measured by or based upon
the overall net income of such Bank imposed by any jurisdiction having control
over such Bank);
 
50

--------------------------------------------------------------------------------

 
 
(ii) impose, modify, require, make or deem applicable to such Bank any reserve
requirement, capital requirement, special deposit requirement, insurance
assessment or similar requirement against any assets held by, deposits with or
for the account of, or loans, letters of credit or commitments by, an office of
such Bank;
 
                 (iii) change the basis of taxation of payments due such Bank
under this Agreement or the Bonds (other than by a change in taxation of the
overall net income of such Bank);
 
                  (iv) cause or deem letters of credit to be assets held by such
Bank and/or as deposits on its books; or
 
                  (v) impose upon such Bank any other condition with respect to
any amount paid or payable to or by such Bank or with respect to this Agreement
or any of the other Related Documents;
 
and the result of any of the foregoing (for purposes of this Section 9.1(b), the
“Change in Law”; provided, however, for the purposes of this Agreement, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requirements,
rules, guidelines or directives in connection therewith are deemed to have gone
into effect and adopted thirty (30) days after the date of this Agreement) is to
increase the cost to such Bank of making any payment or maintaining the Letter
of Credit, or to reduce the amount of any payment (whether of principal,
interest or otherwise) receivable by such Bank, or to reduce the rate of return
on the capital of such Bank or to require such Bank to make any payment on or
calculated by reference to the gross amount of any sum received by it, in each
case by an amount which such Bank in its reasonable judgment deems material,
then:
 
(1) such Bank shall promptly notify the Applicant in writing of such event;
 
                (2) such Bank shall promptly deliver to the Applicant a
certificate stating the change which has occurred or the reserve requirements or
other costs or conditions which have been imposed on such Bank or the request,
direction or requirement with which it has complied, together with the date
thereof, the amount of such increased cost, reduction or payment and a
reasonably detailed description of the way in which such amount has been
calculated, and such Bank’s determination of such amounts, absent fraud or
manifest error, shall be conclusive; and
 
                (3) the Applicant shall pay to such Bank, from time to time as
specified by such Bank, such an amount or amounts as will compensate such Bank
for such additional cost, reduction or payment; provided that the Applicant
shall not be required to compensate such Bank pursuant to this
Section 9.1(b) for any increased costs, reductions or payments incurred more
than 90 days prior to the date that such Bank notifies the Applicant of the
Change in Law giving rise to such increased costs, reductions or payments and of
such Bank’s intention to claim compensation therefor; provided further that, if
the Change in Law giving rise to such increased costs, reductions or payments is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.
 
The protection of this Section 9.1(b) shall be available to the Banks regardless
of any possible contention of invalidity or inapplicability of the law,
regulation or condition which has been imposed; provided, however, that if it
shall be later determined by any Bank that any amount so paid by the Applicant
pursuant to this Section 9.1(b) is in excess of the amount payable under the
provisions hereof, such Bank shall refund such excess amount to the Applicant.
 
(c) If any payment of principal of any Eurodollar Advance is made by the
Applicant to or for the account of a Bank other than on the last day of the
Interest Period applicable thereto, as a result of a payment or a conversion
pursuant to Sections 2.3(d), 2.3(e) or 2.15, as a result of an Event of Default
or for any other reason, or by an assignee or the Applicant to a Bank other than
on the last day of the Interest Period for such Eurodollar Advance upon an
assignment of rights and obligations under this Agreement pursuant to Section
9.7 as a result of a demand by the Applicant pursuant to Section 9.7(a), the
Applicant shall, upon demand by such Bank (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Bank any amounts required to compensate such Bank for any additional losses,
costs or expenses that it may reasonably incur as a result of such payment or
conversion, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Bank to fund or maintain
such Eurodollar Advance.
 
51

--------------------------------------------------------------------------------

 
 
  Section 9.2. Right of Setoff; Other Collateral

 
(a) Upon the occurrence and during the continuance of an Event of Default, each
Bank is hereby authorized at any time and from time to time without notice to
the Applicant (any such notice being expressly waived by the Applicant), and to
the fullest extent permitted by law, to setoff, to exercise any banker’s lien or
any right of attachment and apply any and all balances, credits, deposits
(general or special, time or demand, provisional or final), accounts or monies
at any time held and other indebtedness at any time owing by such Bank to or for
the account of the Applicant (irrespective of the currency in which such
accounts, monies or indebtedness may be denominated and such Bank is authorized
to convert such accounts, monies and indebtedness into United States dollars)
against any and all of the Obligations of the Applicant, whether or not such
Bank shall have made any demand for any amount owing to such Bank by the
Applicant.
 
(b) The rights of the Banks under this Section 9.2 are in addition to, in
augmentation of, and, except as specifically provided in this Section 9.2, do
not derogate from or impair, other rights and remedies (including, without
limitation, other rights of setoff) which the Banks may have.
 
  Section 9.3. Indemnity; Expenses.
 
(a) The Applicant shall indemnify and hold harmless the Administrative Agent,
the Issuing Bank, each Bank, their respective affiliates and correspondents and
each of their respective directors, officers, employees, advisors and agents
(each such party, an “Indemnified Person”) from and against any and all claims,
suits, judgments, costs, losses, fines, penalties, damages, liabilities, and
expenses, including expert witness fees and reasonable legal fees, charges and
disbursements of any counsel (including in-house counsel fees and allocated
costs) for any Indemnified Person (“Costs”), arising out of, in connection with,
or as a result of: (i) the Letter of Credit or any pre-advice of its issuance;
(ii) any transfer, sale, delivery, surrender, or endorsement of any Drawing
Document at any time(s) held by any Indemnified Person in connection with the
Letter of Credit; (iii) any action or proceeding arising out of or in connection
with the Letter of Credit, this Agreement or any Related Document (whether
administrative, judicial or in connection with arbitration), including any
action or proceeding to compel or restrain any presentation or payment under the
Letter of Credit, or for the wrongful dishonor of or honoring a presentation
under the Letter of Credit; (iv) any independent undertakings issued by the
beneficiary of the Letter of Credit; (v) any unauthorized communication or
instruction (whether oral, telephonic, written, telegraphic, facsimile or
electronic) (each an “Instruction”) (x) received pursuant to the express  terms
of the Letter of Credit or (y) any other Instruction regarding the Letter of
Credit or error in computer transmission that the Indemnified Party reasonably
believed to be authorized; (vi) an adviser, confirmer or other nominated person
that was not authorized by the Issuing Bank seeking to be reimbursed,
indemnified or compensated; (vii) any third party seeking to enforce the rights
of an applicant, beneficiary, nominated person, transferee, assignee of proceeds
of the Letter of Credit; (viii) the fraud, forgery or illegal action of parties
other than the Indemnified Person; (ix) the enforcement against the Applicant of
this Agreement or any rights or remedies under or in connection with this
Agreement, a Related Document or the Letter of Credit; (x) the Administrative
Agent’s or the Issuing Bank honoring any presentation upon or during the
continuance of any Event of Default or for which the Applicant is unable or
unwilling to make any payment to the Administrative Agent, the Issuing Bank or
any Bank as required under this Agreement or any Related Document; (xi) the acts
or omissions, whether rightful or wrongful, of any present or future de jure or
de facto governmental or regulatory authority or cause or event beyond the
control of such Indemnified Person; or (xii) the use of the proceeds of any LC
Disbursement, in each case, including that resulting from the Administrative
Agent’s, the Issuing Bank’s or such Indemnified Person’s own negligence,
provided, however, that such indemnity shall not be available to any Person
claiming indemnification under (i) through (xii) above to the extent that such
Costs are found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Indemnified Person claiming indemnity. If and to the extent
that the obligations of Applicant under this paragraph are unenforceable for any
reason, Applicant shall make the maximum contribution to the Costs permissible
under applicable law.  This Section 9.3(a) shall not apply with respect to Taxes
other than any Taxes that represent losses or damages arising from any non-Tax
claim.
 
52

--------------------------------------------------------------------------------

 
 
(b) To the extent that the Applicant fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) of
this Section 9.3, each Bank severally agrees to pay to the Administrative Agent
or the Issuing Bank, as the case may be, such Bank’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, penalty, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent or
the Issuing Bank in its capacity as such.
 
(c) The Applicant shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the preparation, execution, delivery and administration of this Agreement
and the other Credit Documents or any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Bank in connection with the issuance,
amendment, renewal or extension of the Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Bank or any Bank, including the fees, charges
and disbursements of any counsel for the Administrative Agent, the Issuing Bank
or any Bank (which, in the case of the Banks (other than JPMorgan) shall be
limited to one counsel and, if reasonably necessary, one regulatory counsel and
one local counsel in any relevant jurisdiction and additional counsel if, in the
opinion of any Bank, representation by all Banks by one counsel would be
inappropriate due to the existence of an actual or potential conflict of
interest)), in connection with the enforcement or protection of its rights in
connection with this Agreement and any other Credit Document, including its
rights under this Section, or in connection with the Liquidity Advances made
hereunder or the Letter of Credit, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Liquidity Advances or the Letter of Credit.
 
53

--------------------------------------------------------------------------------

 
 
Section 9.4. Obligations Absolute.  The obligations of the Applicant under this
Agreement shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
whatsoever, including, without limitation: (i) any lack of validity,
enforceability or legal effect of this Agreement or any Related Document, or any
term or provision herein or therein; (ii) payment against presentation of any
draft, demand or claim for payment under the Letter of Credit or other document
presented for purposes of drawing under the Letter of Credit (a “Drawing
Document”) that does not comply in whole or in part with the terms of the Letter
of Credit or which proves to be fraudulent, forged or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, or which is
signed, issued or presented by a Person (or a transferee of such Person)
purporting to be a successor or transferee of the beneficiary of the Letter of
Credit; (iii) the Administrative Agent or any Bank or any of their respective
branches or affiliates being the beneficiary of the Letter of Credit; (iv) the
Issuing Bank or any correspondent honoring a drawing against a Drawing Document
up to the amount available under the Letter of Credit even if such Drawing
Document claims an amount in excess of the amount available under the Letter of
Credit; (v) the existence of any claim, set-off, defense or other right that the
Applicant or any other Person may have at any time against any beneficiary, any
assignee of proceeds, the Administrative Agent, any Bank or any other Person;
(vi) the Issuing Bank or any correspondent having previously paid against
fraudulently signed or presented Drawing Documents (whether or not the Applicant
shall have reimbursed the Issuing Bank for such drawing); and (vii) any other
event, circumstance or conduct whatsoever, whether or not similar to any of the
foregoing, that might, but for this paragraph, constitute a legal or equitable
defense to or discharge of, or provide a right of set-off against, the
Applicant’s obligations hereunder (whether against the Administrative Agent, any
Bank, the beneficiary or any other Person); provided, however, that subject to
Section 9.5 hereof, the foregoing shall not exculpate the Issuing Bank from such
liability to the Applicant as may be finally judicially determined in an
independent action or proceeding brought by the Applicant against the Issuing
Bank following payment of the Applicant’s obligations under this Agreement.
 
54

--------------------------------------------------------------------------------

 
 
  Section 9.5. Liability of the Issuing Bank.
 
(a) The liability of the Issuing Bank (or any other Indemnified Person) under,
in connection with and/or arising out of this Agreement, any Related Document or
the Letter of Credit (or any pre-advice), regardless of the form or legal
grounds of the action or proceeding, shall be limited to any direct damages
suffered by the Applicant that are caused directly by Issuing Bank’s gross
negligence or willful misconduct in (i) honoring a presentation that does not at
least substantially comply with the Letter of Credit, (ii) failing to honor a
presentation that strictly complies with the Letter of Credit or (iii) retaining
Drawing Documents presented under the Letter of Credit.  In no event shall the
Issuing Bank be deemed to have failed to act with due diligence or reasonable
care if the Issuing Bank’s conduct is in accordance with Standard Letter of
Credit Practice or in accordance with this Agreement.  The Applicant’s aggregate
remedies against the Issuing Bank (or any other Indemnified Person) for
wrongfully honoring a presentation under the Letter of Credit or wrongfully
retaining honored Drawing Documents shall in no event exceed the aggregate
amount paid by the Applicant to the Issuing Bank in respect of an honored
presentation under the Letter of Credit, plus interest.  Notwithstanding
anything to the contrary herein, the Issuing Bank and the other Indemnified
Persons shall not, under any circumstances whatsoever, be liable for any
punitive, consequential, indirect or special damages or losses regardless of
whether the Issuing Bank or any Indemnified Person shall have been advised of
the possibility thereof or of the form of action in which such damages or losses
may be claimed. The Applicant shall take action to avoid and mitigate the amount
of any damages claimed against the Issuing Bank or any Indemnified Person,
including by enforcing its rights in the underlying transaction.  Any claim by
the Applicant for damages under or in connection with this Agreement, any
Related Document or the Letter of Credit shall be reduced by an amount equal to
the sum of (i) the amount saved by the Applicant as a result of the breach or
alleged wrongful conduct and (ii) the amount of the loss that would have been
avoided had the Applicant mitigated damages.
 
55

--------------------------------------------------------------------------------

 
 
(b)  [Reserved].
 
(c) Without limiting any other provision of this Agreement, the Issuing Bank and
each other Indemnified Person (if applicable), shall not be responsible to the
Applicant for, and the Issuing Bank’s rights and remedies against the Applicant
and the Applicant’s obligation to reimburse the Issuing Bank shall not be
impaired by: (i) honor of a presentation under the Letter of Credit which on its
face substantially complies with the terms of the Letter of Credit; (ii) honor
of a presentation of any Drawing Documents which appear on their face to have
been signed, presented or issued (X) by any purported successor or transferee of
any beneficiary or other party required to sign, present or issue the Drawing
Documents or (Y) under a new name of the beneficiary; (iii) acceptance as a
draft of any written or electronic demand or request for payment under the
Letter of Credit, even if nonnegotiable or not in the form of a draft, and may
disregard any requirement that such draft, demand or request bear any or
adequate reference to the Letter of Credit; (iv) the identity or authority of
any presenter or signer of any Drawing Document or the form, accuracy,
genuineness, or legal effect of any presentation under the Letter of Credit or
of any Drawing Documents; (v) disregard of any non-documentary conditions stated
in the Letter of Credit; (vi) acting upon any Instruction which it, in Good
Faith, believes to have been given by a Person or entity authorized to give such
Instruction; (vii) any errors, omissions, interruptions or delays in
transmission or delivery of any message, advice or document (regardless of how
sent or transmitted) or for errors in interpretation of technical terms or in
translation; (viii) any delay in giving or failing to give any notice; (ix) any
acts, omissions or fraud by, or the solvency of, any beneficiary, any nominated
Person or any other Person (other than the gross negligence or willful
misconduct of the Issuing Bank or any other Bank as determined by a final
non-appealable judgment by a court of competent jurisdiction); (x) any breach of
contract between the beneficiary and the Applicant or any of the parties to the
underlying transaction; (xi) assertion or waiver of any provision of the ISP
which primarily benefits an issuer of a letter of credit, including, any
requirement that any Drawing Document be presented to it at a particular hour or
place; (xii) payment to any paying or negotiating bank (designated or permitted
by the terms of the Letter of Credit) claiming that it rightfully honored or is
entitled to reimbursement or indemnity under Standard Letter of Credit Practice;
(xiii) dishonor of any presentation for which the Applicant is unable or
unwilling to reimburse or indemnify the Issuing Bank (provided that the
Applicant acknowledges that if the Issuing Bank shall later be required to honor
the presentation, the Applicant shall be liable therefore in accordance with
Article II hereof); and (xiv) acting or failing to act as required or permitted
under Standard Letter of Credit Practice. For purposes of this Section 9.5(c),
“Good Faith” means honesty in fact in the conduct of the transaction concerned.
 
(d) The Applicant shall notify the Administrative Agent and the Issuing Bank of
(i) any noncompliance with any Instruction, any other irregularity with respect
to the text of the Letter of Credit or any amendment thereto or any claim of an
unauthorized, fraudulent or otherwise improper Instruction, within five
(5) Business Days of the Applicant’s receipt of a copy of the Letter of Credit
or amendment and (ii) any objection the Applicant may have to the Issuing Bank’s
honor or dishonor of any presentation under the Letter of Credit or any other
action or inaction taken or proposed to be taken by the Issuing Bank under or in
connection with this Agreement or the Letter of Credit, within five (5) Business
Days after the Applicant receives notice of the objectionable action or
inaction.  The failure to so notify the Issuing Bank within said times shall
discharge the Issuing Bank from any loss or liability that the Issuing Bank
could have avoided or mitigated had it received such notice, to the extent that
the Issuing Bank could be held liable for damages hereunder; provided that the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Applicant to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Applicant to the
extent permitted by applicable law) suffered by the Applicant that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under the Letter of Credit comply with the terms
thereof; provided, further, that, if the Applicant shall not provide such notice
to the Issuing Bank within fifteen (15) Business Days of the date of receipt,
the Issuing Bank shall have no liability whatsoever for such noncompliance,
irregularity, action or inaction and the Applicant shall be precluded from
raising such noncompliance, irregularity or objection as a defense or claim
against Issuing Bank.
 
56

--------------------------------------------------------------------------------

 
 
Section 9.6. Participants.  Any Bank may at any time grant to one or more
financial institutions (each a “Participant”) participating interests in the
Letter of Credit.  In the event of any such grant by any Bank of a participating
interest to a Participant, whether or not upon notice to the Applicant, the
Issuing Bank and the Administrative Agent, such Bank shall remain responsible
for the performance of its obligations hereunder, and the Applicant, the Issuing
Bank and the Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Applicant hereunder
including the right to approve any amendment, modification or waiver of any
provision of this Agreement.
 
         Section 9.7. Assignment and Assumption.
       (a) Subject to the conditions set forth in paragraph (b) below, any Bank
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and participations in the Letter of Credit at the time owned by it) with the
prior written consent (such consent not to be unreasonably withheld) of:
 
       (i) the Applicant, provided that no consent of the Applicant shall be
required either (x) if an Event of Default has occurred and is continuing or (y)
for an assignment to a Bank, an Affiliate of a Bank or an Approved Fund;
 
  (ii) the Administrative Agent; and
 
  (iii) the Issuing Bank.
 
     (b) Assignments shall be subject to the following additional conditions:
 
(i) except in the case of an assignment to a Bank or an Affiliate of a Bank or
an assignment of the entire remaining amount of the assigning Bank’s Commitment,
the amount of the Commitment of the assigning Bank subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Applicant and the Administrative Agent
otherwise consent, provided that no such consent of the Applicant shall be
required if an Event of Default has occurred and is continuing;
 
 (ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement;
 
 (iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
 
 (iv) the assignee, if it shall not be a Bank, shall deliver to the
Administrative Agent an administrative questionnaire in a form supplied by the
Administrative Agent; and
 
 (v) without the prior written consent of the Administrative Agent, no
assignment shall be made to a prospective assignee that bears a relationship to
the Banks described in Section 108(e)(4) of the Code.
 
For the purposes of this Section 9.7(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.
 
57

--------------------------------------------------------------------------------

 
 
   (c) Subject to acceptance and recording thereof pursuant to paragraph (d) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Bank under this Agreement, except its obligations under
Section 9.20 and 9.21 (and the assigning Bank thereunder shall, to the extent of
the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto but shall continue to
be entitled to the benefits of Sections 9.1, 9.3 and 9.15 as to any event
occurring prior to such assignment).  Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
Section 9.7 shall be treated for purposes of this Agreement as a sale by such
Bank of a participation in such rights and obligations in accordance with
Section 9.6.
 
  (d) The Administrative Agent, acting for this purpose as an agent of the
Applicant, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Banks, and the Commitment of and LC Disbursements owing to,
each Bank pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Applicant, the
Administrative Agent, the Issuing Bank and the Banks shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Applicant, the
Issuing Bank and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.
 
(e) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Bank and an assignee, the assignee’s completed administrative
questionnaire (unless the assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in this Section and any written
consent to such assignment required by this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Bank or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.2(b), 2.5 or 9.3(b), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(f) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Bank from any of its obligations hereunder
or substitute any such pledgee or assignee for such Bank as a party hereto.
 
58

--------------------------------------------------------------------------------

 
 
Section 9.8. Survival of this Agreement.  All covenants, agreements,
representations and warranties made in this Agreement shall survive the issuance
by the Issuing Bank of the Letter of Credit and shall continue in full force and
effect so long as the Letter of Credit shall be unexpired or any Obligations,
other than any Obligations pursuant to Sections 9.1, 9.3 or 9.15, shall be
outstanding and unpaid after the termination of this Agreement.  The obligation
of the Applicant to reimburse the Administrative Agent and the Banks pursuant to
Sections 9.1, 9.3 and 9.15 hereof and the obligations of the parties pursuant to
Sections 9.20 and 9.21 hereof shall survive the payment of the Bonds and
termination of this Agreement.
 
Section 9.9. Modification of this Agreement.  No amendment, modification or
waiver of any provision of this Agreement shall be effective unless the same
shall be in writing and signed by the Administrative Agent, the Required Banks
and the Applicant and no amendment, modification or waiver of any provision of
the Letter of Credit, and no consent to any departure by the Applicant
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Issuing Bank.  Any such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  No notice to
or demand on the Applicant in any case shall entitle the Applicant to any other
or further notice or demand in the same, similar or other
circumstances.  Notwithstanding the foregoing, that no such amendment,
modification or waiver shall (i) increase the Commitment of any Bank without the
written consent of such Bank, (ii) reduce or forgive the principal amount of any
LC Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Bank
affected thereby, (iii) postpone any scheduled date of payment of the principal
amount of any LC Disbursement, or any date for the payment of any interest, fees
or other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the Stated Expiration Date, without the written
consent of each Bank affected thereby, (iv) change Section 2.5(b) in a manner
that would alter the manner in which payments are shared, without the written
consent of each Bank, (v) change any of the provisions of this Section or the
definition of “Required Banks” required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Bank, or (vi) release the Guarantor without the
written consent of each Bank; provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.
 
 
59

--------------------------------------------------------------------------------

 
Section 9.10. Waiver of Rights by the Banks.  No course of dealing or failure or
delay on the part of the Administrative Agent or any Bank in exercising any
right, power or privilege hereunder or under the Letter of Credit or this
Agreement shall operate as a waiver thereof, nor shall a single or partial
exercise thereof preclude any other or further exercise or the exercise of any
other right or privilege.  The rights of the Issuing Bank under the Letter of
Credit and the rights of the Administrative Agent, the Issuing Bank and the
Banks under this Agreement are cumulative and not exclusive of any rights or
remedies that the Administrative Agent, the Issuing Bank or the Banks would
otherwise have.
 
Section 9.11. Severability.  In case any one or more of the provisions contained
in this Agreement should be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
 
    Section 9.12. Governing Law.  This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York.
 
    Section 9.13. Notices.(a) Any communication or notice to be given hereunder
will be duly given when delivered in writing or by telecopy to a party at its
address as indicated below or such other address as such party may specify in a
notice to each other party hereto.  A communication or notice given pursuant to
this Section 9.13 shall be addressed:
 
 
If to the Administrative Agent, to
JPMorgan Chase Bank, N.A.

10 S Dearborn St.
Mail code IL1-0874
Chicago, IL  60603
Telephone No.:  (312) 325-3150
Facsimile No.: (312) 325-3238

 
     Attention:
  Lisa Tverdek

 
With a copy to:
JPMorgan Chase Bank, N.A.

10 S Dearborn St.
Mail code IL1-0090
Chicago, IL  60603
Facsimile No.:  (312) 732-1762
Telephone No.: (312) 732-1759

                  
Attention:
  Helen D. Davis

 
If to the Issuing Bank, to
JPMorgan Chase Bank, N.A.

 
300 South Riverside Plaza

 
Mail Code IL1-0326

 
Standby Letter of Credit Unit

 
Chicago, IL 60606-0236

 
Facsimile No.:  (312) 954-6163

 
Telephone No.: (800) 634-1969, Option 1

                 Attention:   Standby Service Unit
 
60

--------------------------------------------------------------------------------

 
 
 
With a copy to:
JPMorgan Chase Bank, N.A.

10 S Dearborn St.
Mail Code IL1-0090
Chicago, IL  60603
Facsimile No.:  (312) 732-1762
Telephone No.: (312) 732-1759

Attention:       Helen D. Davis
 
If to the Applicant, to
Pivotal Utility Holdings, Inc.

 
c/o AGL Resources Inc.

 
Ten Peachtree Place NE, Suite 1000

 
Atlanta, Georgia  30309

 
Facsimile No.:  (404) 584-3419

 
Telephone No.: (404) 584-3430

Attention:  General Counsel
 
If to the Guarantor, to
AGL Resources Inc.

 
Ten Peachtree Place NE, Suite 1000

 
Atlanta, Georgia  30309

 
Facsimile No.:  (404) 584-3419

 
Telephone No.: (404) 584-3430

Attention:  General Counsel
 
If to the Trustee, to
The Bank of New York Mellon

 
10161 Centurion Parkway

Jacksonville, FL 32256
Facsimile No.:  (904) 645-1921
Telephone No.:    (904) 998-4717

Attention: Corporate Trust Administration
 
    If to any other Bank, to its address or facsimile number set forth on
Schedule 9.13 hereto.
 
        (b) Unless otherwise provided to the contrary herein, any notice which
is required to be given in writing pursuant to the terms of this Agreement may
be given by telecopy.
 
(c) Notices and other communications to the Banks hereunder may be delivered or
furnished by electronic communications pursuant to procedures mutually agreed
upon by the Administrative Agent and the Applicant.  The Administrative Agent or
the Applicant may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
 
(d) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
61

--------------------------------------------------------------------------------

 
 
       Section 9.14. Successors and Assigns.  Whenever in this Agreement any
Bank is referred to, such reference shall be deemed to include the successors
and assigns of such Bank and all covenants, promises and agreements by or on
behalf of the Applicant which are contained in this Agreement shall inure to the
benefit of such successors and assigns.  The rights and duties of the Applicant
hereunder, however, may not be assigned or transferred, except as specifically
provided in this Agreement or with the prior written consent of the
Administrative Agent and each Bank, and all obligations of the Applicant
hereunder shall continue in full force and effect notwithstanding any assignment
by the Applicant of any of its rights or obligations under any of the Related
Documents or any entering into, or consent by the Applicant to, any supplement
or amendment to any of the Related Documents.
 
Section 9.15. Withholding of Taxes; Gross-Up.(a) Each payment by the Applicant
under this Agreement or any Related Document shall be made without withholding
for any Taxes, unless such withholding is required by any law. If any
Withholding Agent determines, in its sole discretion exercised in good faith,
that it is so required to withhold Taxes, then such Withholding Agent may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law. If such Taxes are
Indemnified Taxes, then the amount payable by the Applicant shall be increased
as necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding had
been made.
 
(b) Payment of Other Taxes by the Applicant. The Applicant shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Applicant to a Governmental Authority,
the Applicant shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(d) Indemnification by the Credit Parties. The Applicant shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with this Agreement and the Related Documents (including amounts
payable under this Section 9.15(d)) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 9.15(d) shall be paid within 10 days after the
Recipient delivers to the Applicant a certificate stating the amount of any
Indemnified Taxes so payable by such Recipient. Such certificate shall be
conclusive of the amount so payable absent manifest error. Such Recipient shall
deliver a copy of such certificate to the Administrative Agent. In the case of
any Bank making a claim under this Section 9.15(d) on behalf of any of its
beneficial owners, an indemnity payment under this Section 9.15(d) shall be due
only to the extent that such Bank is able to establish that, with respect to the
applicable Indemnified Taxes, such beneficial owners supplied to the applicable
Persons such properly completed and executed documentation necessary to claim
any applicable exemption from, or reduction of, such Indemnified Taxes.
 
(e) Indemnification by the Banks. Each Bank shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Applicant has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and the Applicant for any Excluded
Taxes, in each case attributable to such Bank that are paid or payable by the
Administrative Agent or the Applicant (as applicable) in connection with this
Agreement or any Related Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes or Excluded Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The indemnity under this Section 9.15(e) shall be paid within 10 days after the
Administrative Agent or the Applicant (as applicable) delivers to the applicable
Bank a certificate stating the amount of Taxes or Excluded Taxes so paid or
payable by the Administrative Agent or the Applicant (as applicable). Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
 
62

--------------------------------------------------------------------------------

 
 
(f) Status of Banks. (i) Any Bank that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
this Agreement or any Related Document shall deliver to the Applicant and the
Administrative Agent, at the time or times prescribed by law or reasonably
requested by the Applicant or the Administrative Agent, such properly completed
and executed documentation prescribed by law or reasonably requested by the
Applicant or the Administrative Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Bank, if
requested by the Applicant or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Applicant or the
Administrative Agent as will enable the Applicant or the Administrative Agent to
determine whether or not such Bank is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 9.15(f)(ii)
and (iii) below) shall not be required if in the Bank’s judgment such
completion, execution or submission would subject such Bank to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Bank. Upon the reasonable request of such Applicant
or the Administrative Agent, any Bank shall update any form or certification
previously delivered pursuant to this Section 9.15(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Bank, such Bank shall
promptly (and in any event within 10 days after such expiration, obsolescence or
inaccuracy) notify such Applicant and the Administrative Agent in writing of
such expiration, obsolescence or inaccuracy and update the form or certification
if it is legally eligible to do so.
 
(i) Without limiting the generality of the foregoing, if the Applicant is a U.S.
Person, any Bank with respect to such Applicant shall, if it is legally eligible
to do so, deliver to such Applicant and the Administrative Agent (in such number
of copies reasonably requested by such Applicant and the Administrative Agent)
on or prior to the date on which such Bank becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:
 
(1) in the case of a Bank that is a U.S. Person, IRS Form W-9 certifying that
such Bank is exempt from U.S. Federal backup withholding tax;
 
(2) in the case of a Non-U.S. Bank claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under this Agreement or any Related Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under this Agreement or any Related Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty;
 
(3) in the case of a Non-U.S. Bank for whom payments under this Agreement or any
Related Document constitute income that is effectively connected with such
Bank’s conduct of a trade or business in the United States, IRS Form W-8ECI;
 
(4) in the case of a Non-U.S. Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (x) IRS Form W-8BEN and
(y) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Bank is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Applicant within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
 
(5) in the case of a Non-U.S. Bank that is not the beneficial owner of payments
made under this Agreement or any Related Document (including a partnership or a
participating Bank) (x) an IRS Form W-8IMY on behalf of itself and (y) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of this
paragraph (f)(ii) that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Bank;
provided, however, that if the Bank is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Bank may provide a U.S. Tax Certificate on behalf of such
partners; or
 
63

--------------------------------------------------------------------------------

 
 
(6) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Applicant or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
 
(ii) If a payment made to a Bank under this Agreement or any Related Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Bank
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Bank shall deliver to the Withholding Agent, at the time or
times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine that such Bank has complied with such Bank’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.
 
(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 9.15 (including
additional amounts paid pursuant to this Section 8.15), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made by the Applicant under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
any Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund.  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid to such indemnified party
pursuant to the previous sentence (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event such indemnified
party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 9.15(g), in no event
will any indemnified party be required to pay any amount to any indemnifying
party pursuant to this Section 9.15(g) if such payment would place such
indemnified party in a less favorable position (on a net after-Tax basis) than
such indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
9.15(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.
 
64

--------------------------------------------------------------------------------

 
 
    Section 9.16. Headings.  The captions in this Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.
 
65

--------------------------------------------------------------------------------

 
 
       Section 9.17. Counterparts.  This Agreement may be executed in
counterparts, each of which shall constitute an original but all taken together
to constitute one instrument.
 
       Section 9.18. Entire Agreement.  This Agreement constitute the entire
understanding of the parties with respect to the subject matter thereof and any
prior agreements, whether written or oral, with respect thereto are superseded
hereby.
 
  Section 9.19. Government Regulations.(a) Applicant shall (i) ensure that (1)
no Person who owns a controlling interest in or otherwise controls the Applicant
and (2) no Subsidiary of the Applicant, in each case, is or shall be listed on
the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by OFAC, the Department of the Treasury or included in any
Executive Orders, that prohibits or limits the Banks from making any advance or
extension of credit to Applicant or from otherwise conducting business with
Applicant and (ii) ensure that the Bond proceeds shall not be used to violate
any of the foreign asset control regulations of OFAC or any enabling statute or
Executive Order relating thereto.  Further, Applicant shall comply, and cause
any of its subsidiaries to comply, with all applicable Bank Secrecy Act (“BSA”)
laws and regulations, as amended.  Applicant agrees to provide documentary and
other evidence of Applicant's identity as may be requested by any Bank at any
time to enable such Bank to verify Applicant's identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.
 
(b) Submission to Jurisdiction; Waiver of Jury Trial.  Each party hereto hereby
submits to the nonexclusive jurisdiction of any state or federal court located
in the Borough of Manhattan, City of New York, State of New York for purposes of
all legal proceedings arising out of or relating to this Agreement, the other
Related Documents or the transactions contemplated hereby or thereby.  Each
party hereto irrevocably waives, to the fullest extent permitted by law, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum.  Each party
hereto hereby irrevocably waive any and all right to trial by jury in any legal
proceeding arising out of or relating to any Related Document or the
transactions contemplated thereby.
 
Section 9.20. Confidentiality.  The Administrative Agent and each Bank agree (on
behalf of themselves and each of their Affiliates, directors, officers,
employees and representatives) to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all non-public information
provided to them by the Applicant or any Subsidiary in connection with this
Agreement and neither the Administrative Agent, any Bank nor any of their
Affiliates, directors, officers, employees and representatives shall use any
such information for any purpose or in any manner other than pursuant to the
terms contemplated by this Agreement, except to the extent such information
(a) was or becomes generally available to the public other than as a result of a
disclosure by the Administrative Agent or any Bank, or (b) was or becomes
available on a non-confidential basis from a source other than the Applicant,
provided that such source is not bound by a confidentiality agreement with the
Applicant known to the Administrative Agent or affected Bank; provided that
nothing herein shall limit the disclosure of any such information (i) to the
extent required by statute, rule, regulation or judicial process; (ii) to
counsel for the Administrative Agent or any Bank; (iii) to bank examiners,
auditors or accountants; (iv) to the Administrative Agent or any other Bank;
(v) by the Administrative Agent or any Bank to an Affiliate thereof who is bound
by this Section 9.21; provided that any such information delivered to an
Affiliate shall be for the purposes related to the extension of credit
represented by this Agreement and the administration and enforcement thereof and
for no other purpose; (vi) in connection with any litigation relating to
enforcement of the Related Documents or (vii) to any assignee or participant (or
prospective assignee or participant) so long as such assignee or participant (or
prospective assignee or participant) first enters into a confidentiality
agreement with the respective Bank.  Each Bank and the Administrative Agent
agree, unless specifically prohibited by applicable law or court order, to
notify the Applicant of any request for disclosure of any such non-public
information (x) by any Governmental Authority or representative thereof (other
than any such request in connection with an examination of your financial
condition by such Governmental Authority) or (y) pursuant to legal process.
 
 
66

--------------------------------------------------------------------------------

 
 
    Section 9.21. No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any Related
Document or any syndication of the credit facility provided hereunder), the
Applicant acknowledges and agrees that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent are arm’s-length
commercial transactions between the Applicant and its Affiliates, on the one
hand, and the Administrative Agent and its Affiliates, on the other hand, (B) it
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) it is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the Related Documents; (ii) (A) the Administrative
Agent and the Applicant each is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for any other
party hereto, any Affiliates of any other party hereto, or any other Person and
(B) none of the Administrative Agent or the Applicant has any obligation to each
other or to their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the Related Documents; and (iii) the Administrative Agent and its Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Applicant and its Affiliates, and the Administrative Agent has
no obligation to disclose any of such interests to the Applicant or its
Affiliates.  To the fullest extent permitted by law, the Administrative Agent
and the Applicant hereby waive and release any claims that they may have against
each other with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.  Each
of the Administrative Agent and the Banks acknowledge and agree that it has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.
 
  Article X    
Guaranty of Obligations
 
Section 10.1. The Guaranty.  The Guarantor hereby guarantees to each Bank, the
Issuing Bank, and the Administrative Agent, as primary obligor and not as
surety, the prompt payment of all Reimbursement Obligations in full when due
(whether at stated maturity, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms
thereof.  The Guarantor hereby further agree that if any of the Reimbursement
Obligations are not paid in full when due (whether at stated maturity, by
acceleration, as a mandatory cash collateralization or otherwise), the Guarantor
will promptly pay the same, without any demand or notice whatsoever, and that in
the case of any extension of time of payment or renewal of any of the
Reimbursement Obligations, the same will be promptly paid in full when due
(whether at extended maturity, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.
 
67

--------------------------------------------------------------------------------

 
 
Section 10.2. Obligations Unconditional.  The obligations of the Guarantor under
Section 10.1 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Credit
Documents or any other agreement or instrument referred to therein, or any
substitution, release, impairment or exchange of any other guarantee of or
security for any of the Reimbursement Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 10.2 that the
obligations of the Guarantor hereunder shall be absolute and unconditional under
any and all circumstances.  The Guarantor agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the Applicant or
any other Person for amounts paid under this Article X until such time as the
Reimbursement Obligations have been paid in full.  Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of the Guarantor hereunder, which shall remain absolute and
unconditional as described above:
 
(a) at any time or from time to time, without notice to the Guarantor, the time
for any performance of or compliance with any of the Reimbursement Obligations
shall be extended, or such performance or compliance shall be waived;
 
(b) any of the acts mentioned in any of the provisions of any of the Credit
Documents, shall be done or omitted;
 
(c) the maturity of any of the Reimbursement Obligations shall be accelerated,
or any of the Reimbursement Obligations shall be modified, supplemented or
amended in any respect, or any right under any of the Credit Documents shall be
waived or any other guarantee of any of the Reimbursement Obligations or any
security therefor shall be released, impaired or exchanged in whole or in part
or otherwise dealt with;
 
(d) any Lien granted to, or in favor of, the Administrative Agent, the Issuing
Bank or any Banks as security for any of the Reimbursement Obligations shall
fail to attach or be perfected; or
 
(e) any of the Reimbursement Obligations shall be determined to be void or
voidable (including, without limitation, for the benefit of any creditor of the
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of the Guarantor).
 
With respect to its obligations hereunder, the Guarantor hereby expressly waives
diligence, presentment, demand of payment, protest and all notices whatsoever,
and any requirement that the Administrative Agent, the Issuing Bank, or any Bank
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents or against any other Person under any other guarantee of,
or security for, any of the Reimbursement Obligations.
 
68

--------------------------------------------------------------------------------

 
 
 
    Section 10.3. Reinstatement.  The obligations of the Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Reimbursement
Obligations is rescinded or must be otherwise restored by any holder of any of
the Reimbursement Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Guarantor agrees that it will
indemnify the Administrative Agent, the Issuing Bank, and each Bank on demand
for all reasonable costs and expenses (including, without limitation, fees and
expenses of counsel) incurred by the Administrative Agent, the Issuing Bank, or
such Bank in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.
 
    Section 10.4. Certain Additional Waivers.  The Guarantor agrees that it
shall have no right of recourse to security for the Reimbursement Obligations,
except through the exercise of rights of subrogation pursuant to Section 10.2.
 
    Section 10.5. Remedies.  The Guarantor agrees that, to the fullest extent
permitted by law, as between the Guarantor, on the one hand, and the
Administrative Agent, the Issuing Bank, and the Banks, on the other hand, the
Reimbursement Obligations may be declared to be forthwith due and payable as
provided in Section 7.2 (and shall be deemed to have become automatically due
and payable in the circumstances provided in said Section 7.2) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Reimbursement Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Reimbursement Obligations being deemed to
have become automatically due and payable), the Reimbursement Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantor for purposes of Section 10.1.
 
Section 10.6. Guarantee of Payment; Continuing Guarantee.  The guarantee in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, and shall apply to all Reimbursement Obligations whenever arising.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
69

--------------------------------------------------------------------------------

 
      
 
           IN WITNESS WHEREOF, the undersigned have executed this Agreement as
of the date written above.
 
            JPMORGAN CHASE BANK, N.A., as
               Administrative Agent and as Issuing Bank
 
       By: /s/Helen D. Davis 
               Name:  Helen D. Davis
                                  Title:    Vice President
 
 

--------------------------------------------------------------------------------

 


 
Commitment                                                                               JPMORGAN
CHASE BANK, N.A., as a Bank

 $55,318,028
By: /s/Helen D. Davis 
   Name:  Helen D. Davis
   Title:    Vice President
 
 

--------------------------------------------------------------------------------

 
 
 

        PIVOTAL UTILITY HOLDINGS, INC., as Applicant
 
                                                                By: __/s/Andrew
Evans_                                                                
 Name: Andrew W. Evans
                         Title:  Executive Vice President, Chief
                          Financial Officer and Treasurer
 
 

--------------------------------------------------------------------------------

 
 


                                             AGL RESOURCES INC., as Guarantor
 
                     By: __/s/Andrew
Evans_                                                                
   Name: Andrew W. Evans
                            Title:  Executive Vice President, Chief
                            Financial Officer and Treasurer

 
 

--------------------------------------------------------------------------------

 

         SCHEDULE 4.14
 
       SUBSIDIARIES
 
 
Name
Jurisdiction
of
Organization
Additional
Jurisdictions
Qualified
% of Capital Stock owned by AGL Resources Inc. or its Subsidiaries
AGL C&I Energy Services, Inc.
Delaware
PA, VA
100%
AGL Capital Corporation
Nevada
None
100%
AGL Capital Trust I
Delaware
None
100%
AGL Capital Trust II
Delaware
None
100%
AGL Capital Trust III
Delaware
None
100%
AGL Investments, Inc.
Georgia
None
100%
AGL Macon Holdings, Inc.
Georgia
None
100%
AGL Renewables, LLC
Georgia
None
100%
AGL Resources Inc. Political Action Committee, Inc.
Georgia
None
Nonprofit Corporation
AGL Resources Private Foundation Inc.
Georgia
None
Nonprofit Corporation
AGL Rome Holdings, Inc.
Georgia
None
100%
AGL Services Company
Georgia
FL, NJ, TN TX, VA
100%
AGL Southeast LNG, L.L.C.
Georgia
None
100%
AGL Utilipro Holdings, LLC
Georgia
None
100%
Atlanta Gas Light Company
Georgia
WV
100%
BioSolids Holdings, LLC
Georgia
None
100%
Chattanooga Gas Company
Tennessee
None
100%
Compass Energy Consulting, LLC
Virginia
PA
100%
Compass Energy Gas Services, LLC
Virginia
OH
100%
Compass Energy Services, Inc.
Virginia
MD, PA, TN
100%
Customer Care Services, Inc.
Georgia
None
100%
Employee Care Program, Inc.
Georgia
None
Nonprofit Corporation
Energy Risk Integrated Services Corporation
Hawaii
GA
100%
Georgia Gas Company
Georgia
AL
100%
Georgia Natural Gas Company
Georgia
None
100%
GERIC Insurance Risk Retention Group, Inc.
Hawaii
None
100%
Global Energy Resources Insurance Corporation
Hawaii
None
100%
Golden Triangle Storage, Inc.
Delaware
TX
100%
HPMT, Kft.
Hungary
None
100%
Jefferson Island Storage & Hub, LLC
Delaware
LA, TX
100%
Magnolia Enterprise Holdings, Inc.
Georgia
SC
100%
NUI Capital Corp.
Florida
None
100%
NUI Corporation
New Jersey
NY
100%
NUI Energy Brokers, Inc.
Delaware
NJ
100%
NUI Hungary, Inc.
Delaware
None
100%
NUI International, Inc.
Delaware
None
100%
NUI Sales Management, Inc.
Delaware
None
100%
NUI Saltville Storage, Inc.
Delaware
None
100%
Pivotal Energy Services, Inc.
Georgia
VA
100%
Pivotal Jefferson Island Storage & Hub, LLC
Delaware
None
100%
Pivotal LNG, Inc.
Delaware
VA
100%
Pivotal Propane of Virginia, Inc.
Delaware
VA
100%
Pivotal Storage, Inc.
Delaware
None
100%
Pivotal Utility Holdings, Inc.
New Jersey
FL, MD, NC, NY, PA
100%
PTC BioSolids, LLC
Georgia
None
100%
Renewco, LLC
Delaware
None
50%
Renewco-Meadow Branch, LLC
Delaware
GA, TN
100%
SanGroup, LLC
Florida
None
27.7721%
Sequent Energy Canada Corp.
Delaware
Canada:  AB, BC, MB, ON, QC, SK
100%
Sequent Energy Management, L.P.
Georgia
IA, IL, MI, NJ, NY, PA, TX, VA,WV
100%
Sequent Energy Services Inc.
Delaware
NJ, PA
100%
Sequent Holdings, LLC
Georgia
None
100%
Sequent, LLC
Georgia
TX
100%
Southeast LNG Distribution Company, L.L.C.
Delaware
None
50%
Southeastern LNG, Inc.
Georgia
VA
100%
SouthStar Energy Services LLC
Delaware
AL, FL, GA, KY, MS, NC, SC, TN, VA
   85%
T.I.C. Enterprises, LLC
Delaware
GA, NJ, PA, SC
100%
Triple Diamond Storage, Inc.
Delaware
None
100%
Trustees Investments, Inc.
Georgia
None
100%
Utilipro Services, LLC
Delaware
GA
33.33%
Virginia Gas Company
Delaware
VA
100%
Virginia Natural Gas, Inc.
Virginia
GA
100%

 
 
    *- All entities are Restricted Subsidiaries
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.16
 
ENVIRONMENTAL MATTERS
 
1)  
Manufactured Gas Plants.

 
Georgia and Florida.       Atlanta Gas Light Company (“AGLC”) is required to
investigate possible environmental contamination at manufactured gas plants
(“MGP”) and, if necessary, clean up any contamination. AGLC has been associated
with ten MGP sites in Georgia and three in Florida. One new former MGP site has
been recently identified adjacent to an existing MGP remediation site. Based on
investigations to date, cleanup has either already occurred or is likely at most
of these sites.  As of June 30, 2010, the remediation program in Georgia was
approximately 100% complete, except for a few remaining areas of recently
discovered impact, although ground water remediation continues.  Investigation
is concluded for one phase of the Orlando, Florida site; however, the
Environmental Protection Agency has not approved the clean up plans. For
elements of the Georgia and Florida sites where we still cannot provide
engineering cost estimates, considerable variability remains in future cost
estimates. As reported in Holdings Annual Report on Form 10-K for 2009, the
projected costs of the remaining remediation at these sites are estimated to be
$64-113 million.
 
New Jersey.        In New Jersey, Pivotal Utility Holdings, Inc. (f/k/a NUI
Utilities, Inc.) (“PUHI”) owns five properties where former MGPs were
operated.  A sixth MGP site, formerly operated by Elizabethtown Gas, a division
of PUHI, operating in New Jersey (“ETG”), is now owned by a church.  PUHI is
currently conducting remediation activities with oversight from the New Jersey
Department of Environmental Protection. Various investigation and cleanup
investigations have been conducted and are progressing slowly, but cleanups are
likely at most sites.  Because we still cannot provide engineering cost
estimates, considerable variability remains in future cost estimates. As
reported in Holdings Annual Report on Form 10-K for 2009, the projected costs of
the remaining remediation at these sites are estimated to be $69-134 million.
 
Other States. Outside of New Jersey, subsidiary NUI Corporation owns, or
previously owned, ten properties located in the states of North Carolina, South
Carolina, Pennsylvania, New York and Maryland on which MGPs were operated by NUI
or by other parties in the past.  Two sites (Athens, Pennsylvania; Reidsville,
North Carolina) have been sold to third parties, who have agreed to indemnify
NUI against environmental liabilities.
 
Of these ten sites, only one site (Elizabeth City, North Carolina) has had any
regulatory activity over the past ten years.  The Elizabeth City site is subject
to an Administrative Consent Order with the North Carolina Department of
Environment and Natural Resources (“NCDENR”), dated October 31, 2001, and under
such order, the Company has entered the formal site investigation stage.
 
Currently, there is only limited information available to assess the potential
environmental liability associated with these non-New Jersey sites, and the
liability for these sites will remain an uncertainty until a more vigorous
environmental assessment is performed.  As reported in Holdings Annual Report on
Form 10-K for 2009, the projected costs of the remediation at the Elizabeth City
site is estimated to be $11-16 million.
 
For additional discussion and detailed description of MGP matters, including
regulatory recovery mechanism, see Holdings’  2009 10-K filing.
 
2)  
Pipeline Replacement.

 
    See Holdings’ 2009 10-K filing for a detailed discussion of Holdings’
ongoing pipeline replacement efforts throughout Holdings’ subsidiary utility
territories.
 
 
 

--------------------------------------------------------------------------------

 

 SCHEDULE 6.2(i)
 
 EXISTING LIENS
 
 
NONE
 
 
 

--------------------------------------------------------------------------------

 

 SCHEDULE 6.8
 
AGREEMENTS PROHIBITING OR LIMITING LIENS
 
 
1.  
Indenture, dated December 1, 1989, as amended, between Atlanta Gas Light Company
and The Bank of New York Mellon, as successor trustee, pursuant to which Atlanta
Gas Light Company issued its medium term notes.

 
2.  
Loan Agreement, dated June 1, 1996, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority pursuant to which
Pivotal Utility Holdings Inc. (f/k/a NUI Utilities, Inc.) issued $39.0 million
bonds, due June 1, 2026.

 
3.  
Loan Agreement, dated December 1, 1998, between NUI Utilities, Inc. (f/k/a NUI
Corporation) and New Jersey Economic Development Authority, pursuant to which
NUI Utilities issued $40.0 million 5.25% bonds due November 1, 2033.

 
4.  
Loan Agreement, dated April 1, 2005, between Pivotal Utility Holdings, Inc. and
Brevard County, FL, as amended by that certain First Amendment to Loan
Agreement, dated June 1, 2008, and as subsequently to be amended, pursuant to
which Pivotal Utility Holdings, Inc. issued $20 million bonds due October 1,
2024.

 
5.  
Loan Agreement, dated May 1, 2005, between Pivotal Utility Holdings, Inc. and
New Jersey Economic Development Authority, as amended by that certain First
Amendment to Loan Agreement, dated June 1, 2008, and as subsequently to be
amended, pursuant to which Pivotal Utility Holdings, Inc. issued $46.5 million
bonds due October 1, 2022.

 
6.  
Loan Agreement, dated May 1, 2007, between Pivotal Utility Holdings, Inc. (f/k/a
NUI Utilities, Inc. and NUI Corporation) and New Jersey Economic Development
Authority, as amended by that certain First Amendment to Loan Agreement, dated
June 1, 2008, and as subsequently to be amended, pursuant to which NUI Utilities
issued $54.6 million bonds due June 1, 2032.

 
7.  
Reimbursement Agreement to be executed and dated no later than December 31,
2010, by and among Pivotal Utility Holdings, Inc., as Borrower, AGL Resources
Inc., as Guarantor and JPMorgan Chase Bank, N.A. as Administrative Agent and
Lender, pursuant to which direct pay letters of credit will be posted to support
the bonds for which the Loan Agreement referred to in item 2 above was executed.

 
8.  
Reimbursement Agreement to be executed and dated no later than December 31,
2010, by and among Pivotal Utility Holdings, Inc., as Borrower, AGL Resources
Inc., as Guarantor and JPMorgan Chase Bank, N.A. as Administrative Agent and
Lender, pursuant to which direct pay letters of credit will be posted to support
the bonds for which the Loan Agreement referred to in item 6 above was executed.

 
9.  
Reimbursement Agreement to be executed and dated no later than December 31,
2010, by and among Pivotal Utility Holdings, Inc., as Borrower, AGL Resources
Inc., as Guarantor and The Bank of Tokyo-Mitsubushi UFJ, Ltd., New York Branch,
as Administrative Agent and Lender, pursuant to which direct pay letters of
credit will be posted to support the bonds for which the Loan Agreement referred
to in item 4 above was executed.

 
10.  
Reimbursement Agreement to be executed and dated no later than December 31,
2010, by and among Pivotal Utility Holdings, Inc., as Borrower, AGL Resources
Inc., as Guarantor and The Bank of Tokyo-Mitsubushi UFJ, Ltd., New York Branch,
as Administrative Agent and Lender, pursuant to which direct pay letters of
credit will be posted to support the bonds for which the Loan Agreement referred
to in item 5 above was executed.

 
11.  
Master Program Agreements, Consent and Assignment Agreements, Loan Agreements or
other similar financing documents pursuant to which lending institutions lend
money to subsidiaries of Holdings to finance capital improvements made to
departments, instrumentalities, agencies, and other entities of the United
States government by such Holdings subsidiaries pursuant to government area-wide
contracts, such loans being secured by liens on accounts receivable payable by
the U.S. Government to Holdings or Holdings subsidiaries.

 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.13
 
BANK NOTICE ADDRESSES
 
 
JPMorgan Chase Bank, N.A.

 
10 S Dearborn St.

 
Mail code IL1-0874

 
Chicago, IL  60603

 
Telephone No.:  (312) 325-3150

 
Facsimile No.: (312) 325-3238

  
Attention:
Lisa Tverdek    

 
 
With a copy to:

 
 
JPMorgan Chase Bank, N.A.

 
10 S Dearborn St.

 
Mail code IL1-0090

 
Chicago, IL  60603

 
Facsimile No.:  (312) 732-1762

 
Telephone No.: (312) 732-1759

 
Attention:   
Helen D. Davis


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF LETTER OF CREDIT
 
[Attached]
 

 
 

--------------------------------------------------------------------------------

 

         EXHIBIT B
 
FORM OF COMPLIANCE CERTIFICATE
 
This Compliance Certificate is delivered pursuant to Section 3.1(v) of the
Reimbursement Agreement, dated as of October 14, 2010, by and among Pivotal
Utility Holdings, Inc. (the “Applicant”), AGL Resources Inc., as guarantor, the
Banks from time to time party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”), pertaining to the $54,600,000
New Jersey Economic Development Authority Gas Facilities Refunding Revenue Bonds
(Pivotal Utility Holdings, Inc. Project) Series 2007 (the “Reimbursement
Agreement”).  Capitalized terms not otherwise defined herein shall have the
meanings assigned thereto in the Reimbursement Agreement.
 
The undersigned, being the Treasurer of the Applicant, hereby certifies to the
Administrative Agent, the Issuing Bank and the Banks as follows:
 
1.
The Applicant has performed and observed all of the terms, covenants, agreements
and conditions of the Reimbursement Agreement to be performed or observed on or
before the date hereof;

 
2.
I have no knowledge of any Default or Event of Default, except as set forth
below; and

 
3.
To the best of my knowledge, the Applicant is in compliance with all
Requirements of Law.

 
Described below are the exceptions, if any, to paragraph 2 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Applicant has taken, is taking, or proposes to
take with respect to each such condition or event:
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
______________________________________________________________________
 
 
        IN WITNESS WHEREOF, I have hereunto set my hand and caused this
Compliance Certificate to be delivered this ____ day of ___, 20__.
 
          PIVOTAL UTILITY HOLDINGS, INC.
 
             By:  ______________________________
Its:  Treasurer

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Reimbursement Agreement, dated as of October 14,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Reimbursement Agreement”), among Pivotal Utility Holdings, Inc. (the
“Applicant”), AGL Resources Inc., as guarantor, the Banks party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
 
Pursuant to the provisions of Section 9.15 of the Reimbursement Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Liquidity Advance(s) (as well as any promissory note(s) evidencing such
Liquidity Advance(s)) in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Applicant within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Applicant as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Applicant with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Applicant and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Applicant and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.
 
[NAME OF BANK]
 
 
By:______________________________________
Name:
Title:
 
Date: ________ __, 20[ ]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Banks That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Reimbursement Agreement, dated as of October 14,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Reimbursement Agreement”), among Pivotal Utility Holdings, Inc. (the
“Applicant”), AGL Resources Inc., as guarantor, the Banks party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
 
Pursuant to the provisions of Section 9.15 of the Reimbursement Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Liquidity Advance(s) (as well as any promissory note(s) evidencing such
Liquidity Advance(s)) in respect of which it is providing this certificate, (ii)
its partners/members are the sole beneficial owners of such Liquidity Advance(s)
(as well as any promissory note(s) evidencing such Liquidity Advance(s)), (iii)
with respect to the extension of credit pursuant to the Reimbursement Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code, (iv)
none of its partners/members is a ten percent shareholder of the Applicant
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Applicant as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Applicant with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Applicant and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Applicant and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.
 
[NAME OF BANK]
 
 
By:______________________________________
Name:
Title:
 
Date: ________ __, 20[ ]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-3
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Reimbursement Agreement, dated as of October 14,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Reimbursement Agreement”), among Pivotal Utility Holdings, Inc. (the
“Applicant”), AGL Resources Inc., as guarantor, the Banks party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
 
Pursuant to the provisions of Section 9.15 of the Reimbursement Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Applicant within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Applicant as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Bank with a certificate of its
non- U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Bank in writing and (2)
the undersigned shall have at all times furnished such Bank with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.
 
[NAME OF BANK]
 
 
By:______________________________________
Name:
Title:
 
Date: ________ __, 20[ ]

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-4
 
FORM OF U.S. TAX CERTIFICATE
 
 
   
                                  (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

 
Reference is hereby made to the Reimbursement Agreement, dated as of October 14,
2010 (as amended, restated, supplemented or otherwise modified from time to
time, the “Reimbursement Agreement”), among Pivotal Utility Holdings, Inc. (the
“Applicant”), AGL Resources Inc., as guarantor, the Banks party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
 
Pursuant to the provisions of Section 9.15 of the Reimbursement Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Applicant within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Applicant as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Bank and (2) the undersigned shall
have at all times furnished such Bank with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
Unless otherwise defined herein, terms defined in the Reimbursement Agreement
and used herein shall have the meanings given to them in the Reimbursement
Agreement.
 
[NAME OF BANK]
 
 
By:______________________________________
Name:
Title:
 
Date: ________ __, 20[ ]
 

 
 

--------------------------------------------------------------------------------

 

ANNEX I
 
PRICING GRID
 
Pricing Level
LC Fee Margin
 
Applicable Margin for ABR Advances
Applicable Margin for Eurodollar Advances
Pricing Level I
1.25%
0.50%
1.50%
Pricing Level II
1.50%
 
0.75%
1.75%
Pricing Level III
1.75%
1.00%
2.00%
Pricing Level IV
2.00%
 
1.25%
2.25%
Pricing Level V
2.25%
 
1.50%
2.50%

 
Changes in the Applicable Margin and the LC Fee Margin resulting from a change
in the Pricing Level shall become effective on the effective date of any change
in the Senior Debt Rating from S&P or Moody’s.  In the event of a split in the
Senior Debt Rating from S&P and Moody’s that would otherwise result in the
application of more than one Pricing Level (had the provisions regarding the
applicability of other Pricing Levels contained in the definitions thereof not
been given effect), then the Applicable Margin and the LC Fee Margin shall be
determined as follows:  (x) if the split in the Senior Debt Rating is one
Pricing Level, then the higher Senior Debt Rating will be the applicable Pricing
Level, (y) if the split in the Senior Debt Rating is two Pricing Levels, the
midpoint will be the applicable Pricing Level, and (z) if the split in the
Senior Debt Rating is more than two Pricing Levels, the Pricing Level will be
the highest intermediate Pricing Level.
 
The Applicant or the Guarantor shall give written notice to the Administrative
Agent of any adverse change in or downgrade of, or withdrawal or suspension of,
the Senior Debt Rating within three (3) Business Days after any Responsible
Officer of the Applicant or the Guarantor knows or has reason to know of the
same.
 
If at any time neither AGL Capital Corporation (“AGLCC”) nor the Guarantor shall
have in effect any Senior Debt Rating, the Guarantor shall seek and obtain (if
not already in effect) within thirty (30) days after any Senior Debt Rating
first ceases to be in effect, a corporate credit rating or a bank loan rating
for AGLCC or itself from S&P (the “Substitute Rating”), and the Applicable
Margin and the LC Fee Margin shall thereafter be based on such Substitute Rating
in the same manner as provided in the definition of Senior Debt Rating with
respect to AGLCC’s or the Guarantor’s senior non-credit enhanced unsecured long
term debt rating, as applicable, and on this Pricing Grid.
 
Capitalized terms not otherwise defined in the Agreement and used in this Annex
I shall be defined as follows:
 
“Pricing Level” means Pricing Level I, Pricing Level II, Pricing Level III,
Pricing Level IV or Pricing Level V, as the context may require.

 
“Pricing Level I” means any time when the Senior Debt Rating is A or higher by
S&P or A2 or higher by Moody’s.

 
“Pricing Level II” means any time when (i) the Senior Debt Rating is A- or
higher by S&P or A3 or higher by Moody’s and (ii) Pricing Level I does not
apply.

 
“Pricing Level III” means any time when (i) the Senior Debt Rating is BBB+ or
higher by S&P or Baa1 or higher by Moody’s and (ii) none of Pricing Level I or
Pricing Level II is applicable.

 
“Pricing Level IV” means any time when (i) the Senior Debt Rating is BBB or
higher by S&P or Baa2 or higher by Moody’s and (ii) none of Pricing Level I,
Pricing Level II or Pricing Level III is applicable.

 
“Pricing Level V” means any time when none of Pricing Levels I, II, III and IV
is applicable.
 
“Senior Debt Rating” means at any date, the credit rating identified by S&P or
Moody’s as the credit rating which (i) it has assigned to long term unsecured
senior debt of AGLCC or (ii) would assign to long term unsecured senior debt of
AGLCC were AGLCC to issue or have outstanding any long term unsecured senior
debt on such date; provided, that if on any date no such credit rating exists,
the “Senior Debt Rating” means at any such date, the credit rating identified by
S&P or Moody’s as the credit rating which (i) it has assigned to the long term
unsecured senior debt of the Guarantor or (ii) would assign to long term
unsecured senior debt of the Guarantor were the Guarantor to issue or have
outstanding any long term unsecured senior debt on such date.  If either (but
not both) Moody’s or S&P shall cease to be in the business of rating corporate
debt obligations, the Pricing Levels shall be determined on the basis of the
ratings provided by the other rating agency.
 
 
 